As filed with the Securities and Exchange Commission on July 29, 2010 1933 Act No. 333-155709 1940 Act No. 811-22255 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 X Pre-Effective Amendment No. Post-Effective Amendment No. 6 X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 X Amendment No. 8 X (Check appropriate box or boxes) EGA Emerging Global Shares Trust (Exact Name of Registrant as Specified in Charter) 171 East Ridgewood Avenue, Ridgewood, NJ07450 (Address of Principal Executive Offices)(Zip Code) 201-214-5559 (Registrant's Telephone Number, including Area Code) Robert C. Holderith EGA Emerging Global Shares Trust 171 East Ridgewood Avenue Ridgewood, NJ07450 (Name and Address of Agent for Service of Process) With Copies to: Michael D. Mabry, Esq. Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 Approximate Date of Proposed Public Offering:As soon as practical after the effective date of this registration statement. It is proposed that this filing will become effective (check appropriate box): o immediately upon filing pursuant to paragraph (b) of Rule 485 x on July 29, 2010pursuant to paragraph (b) of Rule 485 o 60 days after filing pursuant to paragraph (a)(1) of Rule 485 o on (date) pursuant to paragraph (a)(1) of Rule 485 o 75 days after filing pursuant to paragraph (a)(2) of Rule 485 o on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: o This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EGA Emerging Global Shares Trust Cusip NYSE Arca Emerging Global Shares Dow Jones Emerging Markets Titans Composite Index Fund 268461100 EEG Emerging Global Shares Dow Jones Emerging Markets Basic Materials Titans Index Fund 268461209 EBM Emerging Global Shares Dow Jones Emerging Markets Metals & Mining Titans Index Fund 268461852 EMT Emerging Global Shares Dow Jones Emerging Markets Consumer Goods Titans Index Fund 268461308 ECG Emerging Global Shares Dow Jones Emerging Markets Consumer Services Titans Index Fund 268461407 ECN Emerging Global Shares Dow Jones Emerging Markets Consumer Titans Index Fund 268461779 ECON Emerging Global Shares Dow Jones Emerging Markets Energy Titans Index Fund 268461860 EEO Emerging Global Shares Dow Jones Emerging Markets Financials Titans Index Fund 268461506 EFN Emerging Global Shares Dow Jones Emerging Markets Health Care Titans Index Fund 268461605 EHK Emerging Global Shares Dow Jones Emerging Markets Industrials Titans Index Fund 268461704 EID Emerging Global Shares Dow Jones Emerging Markets Technology Titans Index Fund 268461803 ETX Emerging Global Shares Dow Jones Emerging Markets Telecom Titans Index Fund 268461886 ETS Emerging Global Shares Dow Jones Emerging Markets Utilities Titans Index Fund 268461878 EUT Prospectus July 29, 2010 THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”) HAS NOT APPROVED OR DISAPPROVED THESE SECURITIES OR PASSED UPON THE ADEQUACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Not FDIC Insured.May lose value.No bank guarantee. Table of Contents Fund Summaries 1 Principal Investment Strategies, Related Risks, and Disclosure of Portfolio Holdings 40 Disclosure of Portfolio Holdings 47 Special Risks of Exchange-Traded Funds 47 Precautionary Notes 47 Fund Organization 48 Management of the Fund 48 How to Buy and Sell Shares 49 Dividends, Distributions and Taxes 50 Mauritius Tax Status 51 Pricing Fund Shares 52 Other Service Providers 53 Index Provider 54 Disclaimers 54 The Dow Jones Emerging Markets Titans Indices 55 Premium/Discount Information 57 Distribution Plan 57 Financial Highlights 58 FUND SUMMARIES Emerging Global Shares Dow Jones Emerging Markets Titans Composite Index Fund Investment Objective The Fund seeks investment results that generally correspond (before fees and expenses) to the price and yield performance of the Dow Jones Emerging Markets Sector Titans Composite 100 IndexSM (the “Underlying Index”). Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund (“Shares”).You may also incur customary brokerage charges when buying or selling Fund Shares. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.71% Distribution and/or Service (12b-l) Fees 0.00% Other Expenses 1.72% Total Annual Fund Operating Expenses 3.43% Fee Waiver and/or Expense Reimbursement (1) 2.68% Total Annual Fund Operating Expenses after Fee Waiver and/or Expense Reimbursement 0.75% (1)EGA Emerging Global Shares Trust (the “Trust”) and Emerging Global Advisors, LLC (“EGA”) have entered into a written fee waiver and expense reimbursement agreement pursuant to which EGA has agreed to waive a portion of its fees and/or reimburse expenses to the extent necessary to keep the Fund’s Total Annual Fund Operating Expenses (excluding any taxes, interest, brokerage fees and non-routine expenses) from exceeding 0.75% of net assets.This agreement will remain in effect and will be contractually binding for one year from the date of this Prospectus.If Total Annual Fund Operating Expenses would fall below the expense limit, EGA may cause the Fund’s expenses to remain at the expense limit while it is reimbursed for fees that it waived or expenses that it assumed during the previous three year period. The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of the Shares at the end of those periods.This example assumes that the Fund provides a return of 5% a year and that operating expenses remain the same.This example does not include the brokerage commission that you may pay to buy and sell exchange-traded Shares of the Fund.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 years $77 $803 $1,552 $3,531 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities or other instruments.A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund Shares are held in a taxable account. These costs, which are not reflected in annual Fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 6% of the average value of its portfolio. Principal Investment Strategies The Fund is an exchange-traded fund (“ETF”).The Fund seeks to achieve its investment objective by attempting to replicate the portfolio of the Underlying Index through investments in equity securities, including shares traded on local exchanges, American Depositary Receipts (“ADRs”) and Global Depositary Receipts (“GDRs”).ADRs and GDRs represent ownership interests in shares of foreign companies that are held in financial institution custodial accounts, and are traded on exchanges in the United States and around the world. Under normal circumstances, the Fund will invest at least 80% of its net assets in companies included in the Fund’s Underlying Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in these securities.The Fund will provide shareholders with at least 60 days’ notice prior to any changes in this policy.The Fund does not seek temporary defensive positions when equity markets decline or appear to be overvalued. 1 The Fund’s intention is to replicate the constituent securities of the Underlying Index as closely as possible using ADRs, GDRs or ordinary local shares.In certain circumstances, when it may not be possible or practicable to fully implement a replication strategy, the Fund may utilize a “representative sampling” strategy whereby the Fund would hold a significant number of the component securities of the Underlying Index, but may not track the index with the same degree of accuracy as would an investment vehicle replicating the entire index.Active market trading of Fund Shares may cause more frequent creation or redemption activities and to the extent such creation and redemption activities are not conducted in-kind could increase the rate of portfolio turnover. The Fund will concentrate its investments (i.e., hold 25% or more of its total assets) in a particular industry or group of industries to approximately the same extent that the Underlying Index is concentrated.The Underlying Index is comprised of a representative sample of 100 Emerging Markets companies deemed to be the 10 leading companies in each of the 10 “Industries” as defined by the Industry Classification Benchmark (“ICB”) system.As of April 30, 2010, the float-adjusted market capitalization of companies included in the Underlying Index ranged from US$1.2 billion to US$70.1 billion, with an average of US$12.8 billion. Principal Risks Like all investments, investing in the Fund entails risks, including the risk that you may lose part or all of the money you invest. Equity Securities The price of one or more of the equity securities in the Fund’s portfolio may fall.Many factors can adversely affect an equity security’s performance, including both general financial market conditions and factors related to a specific company, industry or geographic region. Market Price Variance As an ETF, the Fund’s Shares generally trade in the secondary market on the NYSE Arca, Inc. (the “Exchange”) at market prices that change throughout the day.Although it is expected that the market price of Fund Shares will approximate the Fund’s net asset value per Share (“NAV”), there may be times when the market price and the NAV vary significantly.You may pay more than NAV when you buy Shares of the Fund on the Exchange, and you may receive less than NAV when you sell those Shares on the Exchange. Non-CorrelationThe Fund’s return may not match the return of the Underlying Index.The Fund incurs a number of operating expenses that are not reflected in the Underlying Index, including the cost of buying and selling securities.If the Fund is not fully invested, holding cash balances may prevent it from tracking the Underlying Index. Market Liquidity for Fund SharesAs an ETF, Fund Shares are not individually redeemable securities.There is no assurance that an active trading market for Fund Shares will develop or be maintained. Non-DiversificationThe Fund is non-diversified and, as a result, may have greater volatility than diversified funds.Because the Fund may invest a larger percentage of its assets in securities of a single company than a diversified fund, the performance of that company can have a substantial impact on the Fund’s Share price. ConcentrationThe Fund will concentrate in industries to the same extent as the Underlying Index.The Fund may be adversely affected by increased price volatility of securities in those industries, and may be more susceptible to adverse economic, market, political or regulatory occurrences affecting those industries. Foreign Investment Foreign investments may be more volatile because of economic or political developments, public health and safety issues, demographic changes, market inefficiencies, lack of regulatory oversight, or a higher risk that essential investment information may be incomplete, unavailable or inaccurate.Restrictions on currency trading may be imposed by foreign countries, which may adversely affect the value of the Fund’s portfolio securities. Foreign Currency The value of an investment denominated in a foreign currency could change significantly as foreign currencies strengthen or weaken relative to the U.S. dollar.Risks related to foreign currencies also include those related to economic or political developments, market inefficiencies or a higher risk that essential investment information may be incomplete, unavailable or inaccurate. Emerging Markets Investments in emerging market securities are subject to even greater risks than for foreign investments generally, including increased risks of: illiquidity of securities; price volatility; inflation or deflation; restrictions on foreign investment; nationalization; higher taxation; economic and political instability; pervasive corruption and crime; less governmental regulation; and less developed legal systems. 2 Depositary Receipts Changes in foreign currency exchange rates will affect the value of ADRs or GDRs and, therefore, may affect the value of the Fund’s portfolio. Mid-Cap Companies Mid-Cap companies may have greater volatility in price than the stocks of large companies due to limited product lines or resources or a dependency upon a particular market niche. LiquidityIn certain circumstances, the Fund might not be able to dispose of certain holdings quickly or at prices that represent true market value in the judgment of EGA, preventing the Fund from tracking the Underlying Index. Performance Because the Fund has not completed a full calendar year of operations, no performance information has been provided. Management Investment Adviser ALPS Advisors, Inc. Sub-Adviser Emerging Global Advisors, LLC Portfolio Manager Richard C. Kang is the lead portfolio manager for the Fund and is responsible for the day-to-day management of the Fund’s portfolio.Mr. Kang is the Chief Investment Officer and Director of Research of EGA, and has managed the Fund since its commencement of operations in 2009. Purchase and Sale of Fund Shares Unlike conventional mutual funds, the Fund issues and redeems Shares on a continuous basis, at NAV, only in Creation Units consisting of 50,000 Shares.Individual Shares may only be purchased and sold on the Exchange through a broker-dealer.Shares of the Fund will trade at market prices rather than NAV.As such, Shares may trade at a price greater than NAV (premium) or less than NAV (discount). Tax Information The Fund’s distributions are taxable and will generally be taxed as ordinary income, capital gains, or some combination of both. Financial Intermediary Compensation If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 3 Emerging Global Shares Dow Jones Emerging Markets Basic Materials Titans Index Fund Investment Objective The Fund seeks investment results that generally correspond (before fees and expenses) to the price and yield performance of the Dow Jones Emerging Markets Basic Materials Titans 30 IndexSM (the “Underlying Index”). Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund (“Shares”).You may also incur customary brokerage charges when buying or selling Fund Shares. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.95% Distribution and/or Service (12b-l) Fees 0.00% Other Expenses (1) 0.25% Total Annual Fund Operating Expenses 1.20% Fee Waiver and/or Expense Reimbursement (2) 0.35% Total Annual Fund Operating Expenses after Fee Waiver and/or Expense Reimbursement 0.85% (1)“Other Expenses” are based on estimated amounts for the current fiscal year. (2)EGA Emerging Global Shares Trust (the “Trust”) and Emerging Global Advisors, LLC (“EGA”) have entered into a written fee waiver and expense reimbursement agreement pursuant to which EGA has agreed to waive a portion of its fees and/or reimburse expenses to the extent necessary to keep the Fund’s Total Annual Fund Operating Expenses (excluding any taxes, interest, brokerage fees and non-routine expenses) from exceeding 0.85% of net assets.This agreement will remain in effect and will be contractually binding for one year from the date of this Prospectus.If Total Annual Fund Operating Expenses would fall below the expense limit, EGA may cause the Fund’s expenses to remain at the expense limit while it is reimbursed for fees that it waived or expenses that it assumed during the previous three year period. The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of the Shares at the end of those periods.This example assumes that the Fund provides a return of 5% a year and that operating expenses remain the same.This example does not include the brokerage commission that you may pay to buy and sell exchange-traded Shares of the Fund.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years $87 $347 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities or other instruments.A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund Shares are held in a taxable account. These costs, which are not reflected in annual Fund operating expenses or in the example, affect the Fund’s performance. Principal Investment Strategies The Fund is an exchange-traded fund (“ETF”).The Fund seeks to achieve its investment objective by attempting to replicate the portfolio of the Underlying Index through investments in equity securities, including shares traded on local exchanges, American Depositary Receipts (“ADRs”) and Global Depositary Receipts (“GDRs”).ADRs and GDRs represent ownership interests in shares of foreign companies that are held in financial institution custodial accounts, and are traded on exchanges in the United States and around the world. Under normal circumstances, the Fund will invest at least 80% of its net assets in securities of Emerging Markets Basic Materials companies that are included in the Fund’s Underlying Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in those securities.The Fund will provide shareholders with at least 60 days’ notice prior to any changes in this policy.The Fund does not seek temporary defensive positions when equity markets decline or appear to be overvalued. 4 The Fund’s intention is to replicate the constituent securities of the Underlying Index as closely as possible using ADRs, GDRs or ordinary local shares.In certain circumstances, when it may not be possible or practicable to fully implement a replication strategy, the Fund may utilize a “representative sampling” strategy whereby the Fund would hold a significant number of the component securities of the Underlying Index, but may not track the index with the same degree of accuracy as would an investment vehicle replicating the entire index.Active market trading of Fund Shares may cause more frequent creation or redemption activities and to the extent such creation and redemption activities are not conducted in-kind could increase the rate of portfolio turnover. The Fund will concentrate its investments (i.e., hold 25% or more of its total assets) in a particular industry or group of industries to approximately the same extent that the Underlying Index is concentrated.The Underlying Index is comprised of publicly traded firms in the “Basic Materials Industry” as defined by the Industry Classification Benchmark (“ICB”) system.As of April 30, 2010, the float-adjusted market capitalization of companies included in the Underlying Index ranged from US$2.0 billion to US$23.1 billion, with an average of US$7.9 billion. Principal Risks Like all investments, investing in the Fund entails risks, including the risk that you may lose part or all of the money you invest. Equity Securities The price of one or more of the equity securities in the Fund’s portfolio may fall.Many factors can adversely affect an equity security’s performance, including both general financial market conditions and factors related to a specific company, industry or geographic region. Market Price Variance As an ETF, the Fund’s Shares generally trade in the secondary market on the NYSE Arca, Inc. (the “Exchange”) at market prices that change throughout the day.Although it is expected that the market price of Fund Shares will approximate the Fund’s net asset value per Share (“NAV”), there may be times when the market price and the NAV vary significantly.You may pay more than NAV when you buy Shares of the Fund on the Exchange, and you may receive less than NAV when you sell those Shares on the Exchange. Non-CorrelationThe Fund’s return may not match the return of the Underlying Index.The Fund incurs a number of operating expenses that are not reflected in the Underlying Index, including the cost of buying and selling securities.If the Fund is not fully invested, holding cash balances may prevent it from tracking the Underlying Index. Market Liquidity for Fund SharesAs an ETF, Fund Shares are not individually redeemable securities.There is no assurance that an active trading market for Fund Shares will develop or be maintained. Non-DiversificationThe Fund is non-diversified and, as a result, may have greater volatility than diversified funds.Because the Fund may invest a larger percentage of its assets in securities of a single company than a diversified fund, the performance of that company can have a substantial impact on the Fund’s Share price. ConcentrationBecause the Underlying Index is concentrated in the basic materials industry, the Fund may be adversely affected by increased price volatility of securities in that industry, and may be more susceptible to adverse economic, market, political or regulatory occurrences affecting that industry.Issuers in the basic materials industry are at risk for environmental damage and product liability claims and may be adversely affected by depletion of resources, technical progress, labor relations and governmental regulations. Foreign Investment Foreign investments may be more volatile because of economic or political developments, public health and safety issues, demographic changes, market inefficiencies, lack of regulatory oversight, or a higher risk that essential investment information may be incomplete, unavailable or inaccurate.Restrictions on currency trading may be imposed by foreign countries, which may adversely affect the value of the Fund’s portfolio securities. Foreign Currency The value of an investment denominated in a foreign currency could change significantly as foreign currencies strengthen or weaken relative to the U.S. dollar.Risks related to foreign currencies also include those related to economic or political developments, market inefficiencies or a higher risk that essential investment information may be incomplete, unavailable or inaccurate. Emerging Markets Investments in emerging market securities are subject to even greater risks than for foreign investments generally, including increased risks of: illiquidity of securities; price volatility; inflation or deflation; restrictions on foreign investment; nationalization; higher taxation; economic and political instability; pervasive corruption and crime; less governmental regulation; and less developed legal systems. 5 Depositary Receipts Changes in foreign currency exchange rates will affect the value of ADRs or GDRs and, therefore, may affect the value of the Fund’s portfolio. Mid-Cap Companies Mid-Cap companies may have greater volatility in price than the stocks of large companies due to limited product lines or resources or a dependency upon a particular market niche. LiquidityIn certain circumstances, the Fund might not be able to dispose of certain holdings quickly or at prices that represent true market value in the judgment of EGA, preventing the Fund from tracking the Underlying Index. Performance There is no performance information presented for the Fund because the Fund had not commenced investment operations as of the date of this Prospectus. Management Investment Adviser ALPS Advisors, Inc. Sub-Adviser Emerging Global Advisors, LLC Portfolio Manager Richard C. Kang is the lead portfolio manager for the Fund and will be responsible for the day-to-day management of the Fund’s portfolio when it commences investment operations.Mr. Kang is the Chief Investment Officer and Director of Research of EGA, and has managed the portfolios of the Trustsince the Trust's commencement of operations in 2009. Purchase and Sale of Fund Shares Unlike conventional mutual funds, the Fund issues and redeems Shares on a continuous basis, at NAV, only in Creation Units consisting of 50,000 Shares.Individual Shares may only be purchased and sold on the Exchange through a broker-dealer.Shares of the Fund will trade at market prices rather than NAV.As such, Shares may trade at a price greater than NAV (premium) or less than NAV (discount). Tax Information The Fund’s distributions are taxable and will generally be taxed as ordinary income, capital gains, or some combination of both. Financial Intermediary Compensation If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 6 Emerging Global Shares Dow Jones Emerging Markets Metals & Mining Titans Index Fund Investment Objective The Fund seeks investment results that generally correspond (before fees and expenses) to the price and yield performance of the Dow Jones Emerging Markets Metals & Mining Titans 30 IndexSM (the “Underlying Index”). Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund (“Shares”).You may also incur customary brokerage charges when buying or selling Fund Shares. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 2.02% Distribution and/or Service (12b-l) Fees 0.00% Other Expenses 2.35% Total Annual Fund Operating Expenses 4.37% Fee Waiver and/or Expense Reimbursement (1) 3.52% Total Annual Fund Operating Expenses after Fee Waiver and/or Expense Reimbursement 0.85% (1)EGA Emerging Global Shares Trust (the “Trust”) and Emerging Global Advisors, LLC (“EGA”) have entered into a written fee waiver and expense reimbursement agreement pursuant to which EGA has agreed to waive a portion of its fees and/or reimburse expenses to the extent necessary to keep the Fund’s Total Annual Fund Operating Expenses (excluding any taxes, interest, brokerage fees and non-routine expenses) from exceeding 0.85% of net assets.This agreement will remain in effect and will be contractually binding for one year from the date of this Prospectus.If Total Annual Fund Operating Expenses would fall below the expense limit, EGA may cause the Fund’s expenses to remain at the expense limit while it is reimbursed for fees that it waived or expenses that it assumed during the previous three year period. The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of the Shares at the end of those periods.This example assumes that the Fund provides a return of 5% a year and that operating expenses remain the same.This example does not include the brokerage commission that you may pay to buy and sell exchange-traded Shares of the Fund.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 years $87 $1,003 $1,930 $4,301 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities or other instruments.A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund Shares are held in a taxable account. These costs, which are not reflected in annual Fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 17% of the average value of its portfolio. Principal Investment Strategies The Fund is an exchange-traded fund (“ETF”).The Fund seeks to achieve its investment objective by attempting to replicate the portfolio of the Underlying Index through investments in equity securities, including shares traded on local exchanges, American Depositary Receipts (“ADRs”) and Global Depositary Receipts (“GDRs”).ADRs and GDRs represent ownership interests in shares of foreign companies that are held in financial institution custodial accounts, and are traded on exchanges in the United States and around the world. Under normal circumstances, the Fund will invest at least 80% of its net assets in securities of Emerging Markets Metals and Mining companies that are included in the Fund’s Underlying Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in those securities.The Fund will provide shareholders with at least 60 days’ notice prior to any changes in this policy.The Fund does not seek temporary defensive positions when equity markets decline or appear to be overvalued. The Fund’s intention is to replicate the constituent securities of the Underlying Index as closely as possible using ADRs, GDRs or ordinary local shares.In certain circumstances, when it may not be possible or practicable to fully implement a replication strategy, the Fund may utilize a “representative sampling” strategy whereby the Fund would hold a significant number of the component securities of the Underlying Index, but may not track the index with the same degree of accuracy as would an investment vehicle replicating the entire index.Active market trading of Fund Shares may cause more frequent creation or redemption activities and to the extent such creation and redemption activities are not conducted in-kind could increase the rate of portfolio turnover. 7 The Fund will concentrate its investments (i.e., hold 25% or more of its total assets) in a particular industry or group of industries to approximately the same extent that the Underlying Index is concentrated.The Underlying Index is comprised of publicly traded firms in the “Industrial Metals and Mining Sector” and the “Mining Sector,” as defined by the Industry Classification Benchmark (“ICB”) system.As of April 30, 2010, the float-adjusted market capitalization of companies included in the Underlying Index ranged from US$1.7 billion to US$22.7 billion, with an average of US$7.8 billion. Principal Risks Like all investments, investing in the Fund entails risks, including the risk that you may lose part or all of the money you invest. Equity Securities The price of one or more of the equity securities in the Fund’s portfolio may fall.Many factors can adversely affect an equity security’s performance, including both general financial market conditions and factors related to a specific company, industry or geographic region. Market Price Variance As an ETF, the Fund’s Shares generally trade in the secondary market on the NYSE Arca, Inc. (the “Exchange”) at market prices that change throughout the day.Although it is expected that the market price of Fund Shares will approximate the Fund’s net asset value per Share (“NAV”), there may be times when the market price and the NAV vary significantly.You may pay more than NAV when you buy Shares of the Fund on the Exchange, and you may receive less than NAV when you sell those Shares on the Exchange. Non-Correlation The Fund’s return may not match the return of the Underlying Index.The Fund incurs a number of operating expenses that are not reflected in the Underlying Index, including the cost of buying and selling securities.If the Fund is not fully invested, holding cash balances may prevent it from tracking the Underlying Index. Market Liquidity for Fund Shares As an ETF, Fund Shares are not individually redeemable securities.There is no assurance that an active trading market for Fund Shares will develop or be maintained. Non-Diversification The Fund is non-diversified and, as a result, may have greater volatility than diversified funds.Because the Fund may invest a larger percentage of its assets in securities of a single company than a diversified fund, the performance of that company can have a substantial impact on the Fund’s Share price. Concentration Because the Underlying Index is concentrated in the metals and mining industry, the Fund may be adversely affected by increased price volatility of securities in that industry, and may be more susceptible to adverse economic, market, political or regulatory occurrences affecting that industry.Securities of companies involved in metals and mining may be subject to broad price fluctuations, reflecting volatility of energy and basic materials’ prices and possible instability of supply of various basic resources. Foreign Investment Foreign investments may be more volatile because of economic or political developments, public health and safety issues, demographic changes, market inefficiencies, lack of regulatory oversight, or a higher risk that essential investment information may be incomplete, unavailable or inaccurate.Restrictions on currency trading may be imposed by foreign countries, which may adversely affect the value of the Fund’s portfolio securities. Foreign Currency The value of an investment denominated in a foreign currency could change significantly as foreign currencies strengthen or weaken relative to the U.S. dollar.Risks related to foreign currencies also include those related to economic or political developments, market inefficiencies or a higher risk that essential investment information may be incomplete, unavailable or inaccurate. Emerging Markets Investments in emerging market securities are subject to even greater risks than for foreign investments generally, including increased risks of: illiquidity of securities; price volatility; inflation or deflation; restrictions on foreign investment; nationalization; higher taxation; economic and political instability; pervasive corruption and crime; less governmental regulation; and less developed legal systems. 8 Depositary Receipts Changes in foreign currency exchange rates will affect the value of ADRs or GDRs and, therefore, may affect the value of the Fund’s portfolio. Mid-Cap Companies Mid-Cap companies may have greater volatility in price than the stocks of large companies due to limited product lines or resources or a dependency upon a particular market niche. Liquidity In certain circumstances, the Fund might not be able to dispose of certain holdings quickly or at prices that represent true market value in the judgment of EGA, preventing the Fund from tracking the Underlying Index. Performance Because the Fund has not completed a full calendar year of operations, no performance information has been provided. Management Investment Adviser ALPS Advisors, Inc. Sub-Adviser Emerging Global Advisors, LLC Portfolio Manager Richard C. Kang is the lead portfolio manager for the Fund and is responsible for the day-to-day management of the Fund’s portfolio.Mr. Kang is the Chief Investment Officer and Director of Research of EGA, and has managed the Fund since its commencement of operations in 2009. Purchase and Sale of Fund Shares Unlike conventional mutual funds, the Fund issues and redeems Shares on a continuous basis, at NAV, only in Creation Units consisting of 50,000 Shares.Individual Shares may only be purchased and sold on the Exchange through a broker-dealer.Shares of the Fund will trade at market prices rather than NAV.As such, Shares may trade at a price greater than NAV (premium) or less than NAV (discount). Tax Information The Fund’s distributions are taxable and will generally be taxed as ordinary income, capital gains, or some combination of both. Financial Intermediary Compensation If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 9 Emerging Global Shares Dow Jones Emerging Markets Consumer Goods Titans Index Fund Investment Objective The Fund seeks investment results that generally correspond (before fees and expenses) to the price and yield performance of the Dow Jones Emerging Markets Consumer Goods Titans 30 IndexSM (the “Underlying Index”). Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund (“Shares”).You may also incur customary brokerage charges when buying or selling Fund Shares. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.95% Distribution and/or Service (12b-l) Fees 0.00% Other Expenses (1) 0.25% Total Annual Fund Operating Expenses 1.20% Fee Waiver and/or Expense Reimbursement (2) 0.35% Total Annual Fund Operating Expenses after Fee Waiver and/or Expense Reimbursement 0.85% (1)“Other Expenses” are based on estimated amounts for the current fiscal year. (2)EGA Emerging Global Shares Trust (the “Trust”) and Emerging Global Advisors, LLC (“EGA”) have entered into a written fee waiver and expense reimbursement agreement pursuant to which EGA has agreed to waive a portion of its fees and/or reimburse expenses to the extent necessary to keep the Fund’s Total Annual Fund Operating Expenses (excluding any taxes, interest, brokerage fees and non-routine expenses) from exceeding 0.85% of net assets.This agreement will remain in effect and will be contractually binding for one year from the date of this Prospectus.If Total Annual Fund Operating Expenses would fall below the expense limit, EGA may cause the Fund’s expenses to remain at the expense limit while it is reimbursed for fees that it waived or expenses that it assumed during the previous three year period. The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of the Shares at the end of those periods.This example assumes that the Fund provides a return of 5% a year and that operating expenses remain the same.This example does not include the brokerage commission that you may pay to buy and sell exchange-traded Shares of the Fund.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years $87 $347 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities or other instruments.A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund Shares are held in a taxable account. These costs, which are not reflected in annual Fund operating expenses or in the example, affect the Fund’s performance. Principal Investment Strategies The Fund is an exchange-traded fund (“ETF”).The Fund seeks to achieve its investment objective by attempting to replicate the portfolio of the Underlying Index through investments in equity securities, including shares traded on local exchanges, American Depositary Receipts (“ADRs”) and Global Depositary Receipts (“GDRs”).ADRs and GDRs represent ownership interests in shares of foreign companies that are held in financial institution custodial accounts, and are traded on exchanges in the United States and around the world. Under normal circumstances, the Fund will invest at least 80% of its net assets in securities of Emerging Markets Consumer Goods companies that are included in the Fund’s Underlying Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in those securities.The Fund will provide shareholders with at least 60 days’ notice prior to any changes in this policy.The Fund does not seek temporary defensive positions when equity markets decline or appear to be overvalued. 10 The Fund’s intention is to replicate the constituent securities of the Underlying Index as closely as possible using ADRs, GDRs or ordinary local shares.In certain circumstances, when it may not be possible or practicable to fully implement a replication strategy, the Fund may utilize a “representative sampling” strategy whereby the Fund would hold a significant number of the component securities of the Underlying Index, but may not track the index with the same degree of accuracy as would an investment vehicle replicating the entire index.Active market trading of Fund Shares may cause more frequent creation or redemption activities and to the extent such creation and redemption activities are not conducted in-kind could increase the rate of portfolio turnover. The Fund will concentrate its investments (i.e., hold 25% or more of its total assets) in a particular industry or group of industries to approximately the same extent that the Underlying Index is concentrated.The Underlying Index is comprised of publicly traded firms in the “Consumer Goods Industry” as defined by the Industry Classification Benchmark (“ICB”) system.As of April 30, 2010, the float-adjusted market capitalization of companies included in the Underlying Index ranged from US$1.0 billion to US$12.1 billion, with an average of US$4.1 billion. Principal Risks Like all investments, investing in the Fund entails risks, including the risk that you may lose part or all of the money you invest. Equity Securities The price of one or more of the equity securities in the Fund’s portfolio may fall.Many factors can adversely affect an equity security’s performance, including both general financial market conditions and factors related to a specific company, industry or geographic region. Market Price Variance As an ETF, the Fund’s Shares generally trade in the secondary market on the NYSE Arca, Inc. (the “Exchange”) at market prices that change throughout the day.Although it is expected that the market price of Fund Shares will approximate the Fund’s net asset value per Share (“NAV”), there may be times when the market price and the NAV vary significantly.You may pay more than NAV when you buy Shares of the Fund on the Exchange, and you may receive less than NAV when you sell those Shares on the Exchange. Non-CorrelationThe Fund’s return may not match the return of the Underlying Index.The Fund incurs a number of operating expenses that are not reflected in the Underlying Index, including the cost of buying and selling securities.If the Fund is not fully invested, holding cash balances may prevent it from tracking the Underlying Index. Market Liquidity for Fund SharesAs an ETF, Fund Shares are not individually redeemable securities.There is no assurance that an active trading market for Fund Shares will develop or be maintained. Non-DiversificationThe Fund is non-diversified and, as a result, may have greater volatility than diversified funds.Because the Fund may invest a larger percentage of its assets in securities of a single company than a diversified fund, the performance of that company can have a substantial impact on the Fund’s Share price. ConcentrationBecause the Underlying Index is concentrated in the consumer goods industry, the Fund may be adversely affected by increased price volatility of securities in that industry, and may be more susceptible to adverse economic, market, political or regulatory occurrences affecting that industry.The success of consumer goods suppliers and retailers is tied closely to the performance of the domestic and international economy, interest rates, currency exchange rates, competition, preferences, and consumer confidence. Foreign Investment Foreign investments may be more volatile because of economic or political developments, public health and safety issues, demographic changes, market inefficiencies, lack of regulatory oversight, or a higher risk that essential investment information may be incomplete, unavailable or inaccurate.Restrictions on currency trading may be imposed by foreign countries, which may adversely affect the value of the Fund’s portfolio securities. Foreign Currency The value of an investment denominated in a foreign currency could change significantly as foreign currencies strengthen or weaken relative to the U.S. dollar.Risks related to foreign currencies also include those related to economic or political developments, market inefficiencies or a higher risk that essential investment information may be incomplete, unavailable or inaccurate. Emerging Markets Investments in emerging market securities are subject to even greater risks than for foreign investments generally, including increased risks of: illiquidity of securities; price volatility; inflation or deflation; restrictions on foreign investment; nationalization; higher taxation; economic and political instability; pervasive corruption and crime; less governmental regulation; and less developed legal systems. 11 Depositary Receipts Changes in foreign currency exchange rates will affect the value of ADRs or GDRs and, therefore, may affect the value of the Fund’s portfolio. Mid-Cap Companies Mid-Cap companies may have greater volatility in price than the stocks of large companies due to limited product lines or resources or a dependency upon a particular market niche. LiquidityIn certain circumstances, the Fund might not be able to dispose of certain holdings quickly or at prices that represent true market value in the judgment of EGA, preventing the Fund from tracking the Underlying Index. Performance There is no performance information presented for the Fund because the Fund had not commenced investment operations as of the date of this Prospectus. Management Investment Adviser ALPS Advisors, Inc. Sub-Adviser Emerging Global Advisors, LLC Portfolio Manager Richard C. Kang is the lead portfolio manager for the Fund and will be responsible for the day-to-day management of the Fund’s portfolio when it commences investment operations.Mr. Kang is the Chief Investment Officer and Director of Research of EGA, and has managed the portfolios of the Trustsince the Trust's commencement of operations in 2009. Purchase and Sale of Fund Shares Unlike conventional mutual funds, the Fund issues and redeems Shares on a continuous basis, at NAV, only in Creation Units consisting of 50,000 Shares.Individual Shares may only be purchased and sold on the Exchange through a broker-dealer.Shares of the Fund will trade at market prices rather than NAV.As such, Shares may trade at a price greater than NAV (premium) or less than NAV (discount). Tax Information The Fund’s distributions are taxable and will generally be taxed as ordinary income, capital gains, or some combination of both. Financial Intermediary Compensation If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 12 Emerging Global Shares Dow Jones Emerging Markets Consumer Services Titans Index Fund Investment Objective The Fund seeks investment results that generally correspond (before fees and expenses) to the price and yield performance of the Dow Jones Emerging Markets Consumer Services Titans 30 IndexSM (the “Underlying Index”). Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund (“Shares”).You may also incur customary brokerage charges when buying or selling Fund Shares. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.95% Distribution and/or Service (12b-l) Fees 0.00% Other Expenses (1) 0.25% Total Annual Fund Operating Expenses 1.20% Fee Waiver and/or Expense Reimbursement (2) 0.35% Total Annual Fund Operating Expenses after Fee Waiver and/or Expense Reimbursement 0.85% (1)“Other Expenses” are based on estimated amounts for the current fiscal year. (2)EGA Emerging Global Shares Trust (the “Trust”) and Emerging Global Advisors, LLC (“EGA”) have entered into a written fee waiver and expense reimbursement agreement pursuant to which EGA has agreed to waive a portion of its fees and/or reimburse expenses to the extent necessary to keep the Fund’s Total Annual Fund Operating Expenses (excluding any taxes, interest, brokerage fees and non-routine expenses) from exceeding 0.85% of net assets.This agreement will remain in effect and will be contractually binding for one year from the date of this Prospectus.If Total Annual Fund Operating Expenses would fall below the expense limit, EGA may cause the Fund’s expenses to remain at the expense limit while it is reimbursed for fees that it waived or expenses that it assumed during the previous three year period. The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of the Shares at the end of those periods.This example assumes that the Fund provides a return of 5% a year and that operating expenses remain the same.This example does not include the brokerage commission that you may pay to buy and sell exchange-traded Shares of the Fund.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years $87 $347 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities or other instruments.A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund Shares are held in a taxable account. These costs, which are not reflected in annual Fund operating expenses or in the example, affect the Fund’s performance. Principal Investment Strategies The Fund is an exchange-traded fund (“ETF”).The Fund seeks to achieve its investment objective by attempting to replicate the portfolio of the Underlying Index through investments in equity securities, including shares traded on local exchanges, American Depositary Receipts (“ADRs”) and Global Depositary Receipts (“GDRs”).ADRs and GDRs represent ownership interests in shares of foreign companies that are held in financial institution custodial accounts, and are traded on exchanges in the United States and around the world. Under normal circumstances, the Fund will invest at least 80% of its net assets in securities of Emerging Markets Consumer Services companies that are included in the Fund’s Underlying Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in those securities.The Fund will provide shareholders with at least 60 days’ notice prior to any changes in this policy.The Fund does not seek temporary defensive positions when equity markets decline or appear to be overvalued. 13 The Fund’s intention is to replicate the constituent securities of the Underlying Index as closely as possible using ADRs, GDRs or ordinary local shares.In certain circumstances, when it may not be possible or practicable to fully implement a replication strategy, the Fund may utilize a “representative sampling” strategy whereby the Fund would hold a significant number of the component securities of the Underlying Index, but may not track the index with the same degree of accuracy as would an investment vehicle replicating the entire index.Active market trading of Fund Shares may cause more frequent creation or redemption activities and to the extent such creation and redemption activities are not conducted in-kind could increase the rate of portfolio turnover. The Fund will concentrate its investments (i.e., hold 25% or more of its total assets) in a particular industry or group of industries to approximately the same extent that the Underlying Index is concentrated.The Underlying Index is comprised of publicly traded firms in the “Consumer Services Industry” as defined by the Industry Classification Benchmark (“ICB”) system.As of April 30, 2010, the float-adjusted market capitalization of companies included in the Underlying Index ranged from US$700 million to US$10.3 billion, with an average of US$3.5 billion. Principal Risks Like all investments, investing in the Fund entails risks, including the risk that you may lose part or all of the money you invest. Equity Securities The price of one or more of the equity securities in the Fund’s portfolio may fall.Many factors can adversely affect an equity security’s performance, including both general financial market conditions and factors related to a specific company, industry or geographic region. Market Price Variance As an ETF, the Fund’s Shares generally trade in the secondary market on the NYSE Arca, Inc. (the “Exchange”) at market prices that change throughout the day.Although it is expected that the market price of Fund Shares will approximate the Fund’s net asset value per Share (“NAV”), there may be times when the market price and the NAV vary significantly.You may pay more than NAV when you buy Shares of the Fund on the Exchange, and you may receive less than NAV when you sell those Shares on the Exchange. Non-CorrelationThe Fund’s return may not match the return of the Underlying Index.The Fund incurs a number of operating expenses that are not reflected in the Underlying Index, including the cost of buying and selling securities.If the Fund is not fully invested, holding cash balances may prevent it from tracking the Underlying Index. Market Liquidity for Fund SharesAs an ETF, Fund Shares are not individually redeemable securities.There is no assurance that an active trading market for Fund Shares will develop or be maintained. Non-DiversificationThe Fund is non-diversified and, as a result, may have greater volatility than diversified funds.Because the Fund may invest a larger percentage of its assets in securities of a single company than a diversified fund, the performance of that company can have a substantial impact on the Fund’s Share price. ConcentrationBecause the Underlying Index is concentrated in the consumer services industry, the Fund may be adversely affected by increased price volatility of securities in that industry, and may be more susceptible to adverse economic, market, political or regulatory occurrences affecting that industry.The success of consumer services suppliers and retailers is tied closely to the performance of the domestic and international economy, interest rates, currency exchange rates, competition, preferences, and consumer confidence. Foreign Investment Foreign investments may be more volatile because of economic or political developments, public health and safety issues, demographic changes, market inefficiencies, lack of regulatory oversight, or a higher risk that essential investment information may be incomplete, unavailable or inaccurate.Restrictions on currency trading may be imposed by foreign countries, which may adversely affect the value of the Fund’s portfolio securities. Foreign Currency The value of an investment denominated in a foreign currency could change significantly as foreign currencies strengthen or weaken relative to the U.S. dollar.Risks related to foreign currencies also include those related to economic or political developments, market inefficiencies or a higher risk that essential investment information may be incomplete, unavailable or inaccurate. Emerging Markets Investments in emerging market securities are subject to even greater risks than for foreign investments generally, including increased risks of: illiquidity of securities; price volatility; inflation or deflation; restrictions on foreign investment; nationalization; higher taxation; economic and political instability; pervasive corruption and crime; less governmental regulation; and less developed legal systems. 14 Depositary Receipts Changes in foreign currency exchange rates will affect the value of ADRs or GDRs and, therefore, may affect the value of the Fund’s portfolio. Mid-Cap Companies Mid-Cap companies may have greater volatility in price than the stocks of large companies due to limited product lines or resources or a dependency upon a particular market niche. LiquidityIn certain circumstances, the Fund might not be able to dispose of certain holdings quickly or at prices that represent true market value in the judgment of EGA, preventing the Fund from tracking the Underlying Index. Performance There is no performance information presented for the Fund because the Fund had not commenced investment operations as of the date of this Prospectus. Management Investment Adviser ALPS Advisors, Inc. Sub-Adviser Emerging Global Advisors, LLC Portfolio Manager Richard C. Kang is the lead portfolio manager for the Fund and will be responsible for the day-to-day management of the Fund’s portfolio when it commences investment operations.Mr. Kang is the Chief Investment Officer and Director of Research of EGA, and has managed the portfolios of the Trustsince the Trust's commencement of operations in 2009. Purchase and Sale of Fund Shares Unlike conventional mutual funds, the Fund issues and redeems Shares on a continuous basis, at NAV, only in Creation Units consisting of 50,000 Shares.Individual Shares may only be purchased and sold on the Exchange through a broker-dealer.Shares of the Fund will trade at market prices rather than NAV.As such, Shares may trade at a price greater than NAV (premium) or less than NAV (discount). Tax Information The Fund’s distributions are taxable and will generally be taxed as ordinary income, capital gains, or some combination of both. Financial Intermediary Compensation If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 15 Emerging Global Shares Dow Jones Emerging Markets Consumer Titans Index Fund Investment Objective The Fund seeks investment results that generally correspond (before fees and expenses) to the price and yield performance of the Dow Jones Emerging Markets Consumer Titans 30 IndexSM (the “Underlying Index”). Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund (“Shares”).You may also incur customary brokerage charges when buying or selling Fund Shares. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.95% Distribution and/or Service (12b-l) Fees 0.00% Other Expenses (1) 0.56% Total Annual Fund Operating Expenses 1.51% Fee Waiver and/or Expense Reimbursement (2) 0.66% Total Annual Fund Operating Expenses after Fee Waiver and/or Expense Reimbursement 0.85% (1)“Other Expenses” are based on estimated amounts for the current fiscal year. (2)EGA Emerging Global Shares Trust (the “Trust”) and Emerging Global Advisors, LLC (“EGA”) have entered into a written fee waiver and expense reimbursement agreement pursuant to which EGA has agreed to waive a portion of its fees and/or reimburse expenses to the extent necessary to keep the Fund’s Total Annual Fund Operating Expenses (excluding any taxes, interest, brokerage fees and non-routine expenses) from exceeding 0.85% of net assets.This agreement will remain in effect and will be contractually binding for one year from the date of this Prospectus.If Total Annual Fund Operating Expenses would fall below the expense limit, EGA may cause the Fund’s expenses to remain at the expense limit while it is reimbursed for fees that it waived or expenses that it assumed during the previous three year period. The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of the Shares at the end of those periods.This example assumes that the Fund provides a return of 5% a year and that operating expenses remain the same.This example does not include the brokerage commission that you may pay to buy and sell exchange-traded Shares of the Fund.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years $87 $413 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities or other instruments.A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund Shares are held in a taxable account. These costs, which are not reflected in annual Fund operating expenses or in the example, affect the Fund’s performance. Principal Investment Strategies The Fund is an exchange-traded fund (“ETF”).The Fund seeks to achieve its investment objective by attempting to replicate the portfolio of the Underlying Index through investments in equity securities, including shares traded on local exchanges, American Depositary Receipts (“ADRs”) and Global Depositary Receipts (“GDRs”).ADRs and GDRs represent ownership interests in shares of foreign companies that are held in financial institution custodial accounts, and are traded on exchanges in the United States and around the world. Under normal circumstances, the Fund will invest at least 80% of its net assets in securities of Emerging Markets Consumer companies that are included in the Fund’s Underlying Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in those securities.The Fund will provide shareholders with at least 60 days’ notice prior to any changes in this policy.The Fund does not seek temporary defensive positions when equity markets decline or appear to be overvalued. The Fund’s intention is to replicate the constituent securities of the Underlying Index as closely as possible using ADRs, GDRs or ordinary local shares (including through the Subsidiary).In certain circumstances, when it may not be possible or practicable to fully implement a replication strategy, the Fund may utilize a “representative sampling” strategy whereby the Fund would hold a significant number of the component securities of the Underlying Index, but may not track the index with the same degree of accuracy as would an investment vehicle replicating the entire index.Active market trading of Fund Shares may cause more frequent creation or redemption activities and to the extent such creation and redemption activities are not conducted in-kind could increase the rate of portfolio turnover. 16 The Fund will concentrate its investments (i.e., hold 25% or more of its total assets) in a particular industry or group of industries to approximately the same extent that the Underlying Index is concentrated.The Underlying Index is comprised of publicly traded firms in the “Consumer Goods Industry” and “Consumer Services Industry” as defined by the Industry Classification Benchmark (“ICB”) system.As of April 30, 2010, the float-adjusted market capitalization of companies included in the Underlying Index ranged from US$1.7 billion to US$15.1 billion, with an average of US$5.8 billion. The Fund may invest its assets in a wholly owned subsidiary in Mauritius (the “Subsidiary”), which in turn invests virtually all of its assets in Indian securities, based on the number of Indian securities that are included in the Underlying Index.Through such investment structure, the Fund obtains benefits under the tax treaty between Mauritius and India. Principal Risks Like all investments, investing in the Fund entails risks, including the risk that you may lose part or all of the money you invest. Equity Securities The price of one or more of the equity securities in the Fund’s portfolio may fall.Many factors can adversely affect an equity security’s performance, including both general financial market conditions and factors related to a specific company, industry or geographic region. Market Price Variance As an ETF, the Fund’s Shares generally trade in the secondary market on the NYSE Arca, Inc. (the “Exchange”) at market prices that change throughout the day.Although it is expected that the market price of Fund Shares will approximate the Fund’s net asset value per Share (“NAV”), there may be times when the market price and the NAV vary significantly.You may pay more than NAV when you buy Shares of the Fund on the Exchange, and you may receive less than NAV when you sell those Shares on the Exchange. Non-CorrelationThe Fund’s return may not match the return of the Underlying Index.The Fund incurs a number of operating expenses that are not reflected in the Underlying Index, including the cost of buying and selling securities.If the Fund is not fully invested, holding cash balances may prevent it from tracking the Underlying Index. Market Liquidity for Fund SharesAs an ETF, Fund Shares are not individually redeemable securities.There is no assurance that an active trading market for Fund Shares will develop or be maintained. Non-DiversificationThe Fund is non-diversified and, as a result, may have greater volatility than diversified funds.Because the Fund may invest a larger percentage of its assets in securities of a single company than a diversified fund, the performance of that company can have a substantial impact on the Fund’s Share price. ConcentrationBecause the Underlying Index is concentrated in the consumer goods and services industry, the Fund may be adversely affected by increased price volatility of securities in that industry, and may be more susceptible to adverse economic, market, political or regulatory occurrences affecting that industry. The success of consumer goods and services suppliers and retailers is tied closely to the performance of the domestic and international economy, interest rates, currency exchange rates, competition, preferences, and consumer confidence. Foreign Investment Foreign investments may be more volatile because of economic or political developments, public health and safety issues, demographic changes, market inefficiencies, lack of regulatory oversight, or a higher risk that essential investment information may be incomplete, unavailable or inaccurate.Restrictions on currency trading may be imposed by foreign countries, which may adversely affect the value of the Fund’s portfolio securities. Foreign Currency The value of an investment denominated in a foreign currency could change significantly as foreign currencies strengthen or weaken relative to the U.S. dollar.Risks related to foreign currencies also include those related to economic or political developments, market inefficiencies or a higher risk that essential investment information may be incomplete, unavailable or inaccurate. 17 Emerging Markets Investments in emerging market securities (including Indian securities) are subject to even greater risks than for foreign investments generally, including increased risks of: illiquidity of securities; price volatility; inflation or deflation; restrictions on foreign investment; nationalization; higher taxation; economic and political instability; pervasive corruption and crime; less governmental regulation; and less developed legal systems. Depositary Receipts Changes in foreign currency exchange rates will affect the value of ADRs or GDRs and, therefore, may affect the value of the Fund’s portfolio. Mid-Cap Companies Mid-Cap companies may have greater volatility in price than the stocks of large companies due to limited product lines or resources or a dependency upon a particular market niche. LiquidityIn certain circumstances, the Fund might not be able to dispose of certain holdings quickly or at prices that represent true market value in the judgment of EGA, preventing the Fund from tracking the Underlying Index. Performance There is no performance information presented for the Fund because the Fund had not commenced investment operations as of the date of this Prospectus. Management Investment Adviser ALPS Advisors, Inc. Sub-Adviser Emerging Global Advisors, LLC Portfolio Manager Richard C. Kang is the lead portfolio manager for the Fund and will be responsible for the day-to-day management of the Fund’s portfolio when it commences investment operations.Mr. Kang is the Chief Investment Officer and Director of Research of EGA, and has managed the portfolios of the Trustsince the Trust's commencement of operations in 2009. Purchase and Sale of Fund Shares Unlike conventional mutual funds, the Fund issues and redeems Shares on a continuous basis, at NAV, only in Creation Units consisting of 50,000 Shares.Individual Shares may only be purchased and sold on the Exchange through a broker-dealer.Shares of the Fund will trade at market prices rather than NAV.As such, Shares may trade at a price greater than NAV (premium) or less than NAV (discount). Tax Information The Fund’s distributions are taxable and will generally be taxed as ordinary income, capital gains, or some combination of both. Financial Intermediary Compensation If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 18 Emerging Global Shares Dow Jones Emerging Markets Energy Titans Index Fund Investment Objective The Fund seeks investment results that generally correspond (before fees and expenses) to the price and yield performance of the Dow Jones Emerging Markets Oil and Gas Titans 30 IndexSM (the “Underlying Index”). Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund (“Shares”).You may also incur customary brokerage charges when buying or selling Fund Shares. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 2.34% Distribution and/or Service (12b-l) Fees 0.00% Other Expenses 3.56% Total Annual Fund Operating Expenses 5.90% Fee Waiver and/or Expense Reimbursement (1) 5.05% Total Annual Fund Operating Expenses after Fee Waiver and/or Expense Reimbursement 0.85% (1)EGA Emerging Global Shares Trust (the “Trust”) and Emerging Global Advisors, LLC (“EGA”) have entered into a written fee waiver and expense reimbursement agreement pursuant to which EGA has agreed to waive a portion of its fees and/or reimburse expenses to the extent necessary to keep the Fund’s Total Annual Fund Operating Expenses (excluding any taxes, interest, brokerage fees and non-routine expenses) from exceeding 0.85% of net assets.This agreement will remain in effect and will be contractually binding for one year from the date of this Prospectus.If Total Annual Fund Operating Expenses would fall below the expense limit, EGA may cause the Fund’s expenses to remain at the expense limit while it is reimbursed for fees that it waived or expenses that it assumed during the previous three year period. The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of the Shares at the end of those periods.This example assumes that the Fund provides a return of 5% a year and that operating expenses remain the same.This example does not include the brokerage commission that you may pay to buy and sell exchange-traded Shares of the Fund.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 years $87 $1,305 $2,501 $5,398 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities or other instruments.A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund Shares are held in a taxable account. These costs, which are not reflected in annual Fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 49% of the average value of its portfolio. Principal Investment Strategies The Fund is an exchange-traded fund (“ETF”).The Fund seeks to achieve its investment objective by attempting to replicate the portfolio of the Underlying Index through investments in equity securities, including shares traded on local exchanges, American Depositary Receipts (“ADRs”) and Global Depositary Receipts (“GDRs”).ADRs and GDRs represent ownership interests in shares of foreign companies that are held in financial institution custodial accounts, and are traded on exchanges in the United States and around the world. Under normal circumstances, the Fund will invest at least 80% of its net assets in securities of Emerging Markets Energy companies that are included in the Fund’s Underlying Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in those securities.The Fund will provide shareholders with at least 60 days’ notice prior to any changes in this policy.The Fund does not seek temporary defensive positions when equity markets decline or appear to be overvalued. 19 The Fund’s intention is to replicate the constituent securities of the Underlying Index as closely as possible using ADRs, GDRs or ordinary local shares.In certain circumstances, when it may not be possible or practicable to fully implement a replication strategy, the Fund may utilize a “representative sampling” strategy whereby the Fund would hold a significant number of the component securities of the Underlying Index, but may not track the index with the same degree of accuracy as would an investment vehicle replicating the entire index.Active market trading of Fund Shares may cause more frequent creation or redemption activities and to the extent such creation and redemption activities are not conducted in-kind could increase the rate of portfolio turnover. The Fund will concentrate its investments (i.e., hold 25% or more of its total assets) in a particular industry or group of industries to approximately the same extent that the Underlying Index is concentrated.The Underlying Index is comprised of publicly traded firms in the “Oil and Gas Industry” as defined by the Industry Classification Benchmark (“ICB”) system.As of April 30, 2010, the float-adjusted market capitalization of companies included in the Underlying Index ranged from US$500 million to US$32.8 billion, with an average of US$10.1 billion. Principal Risks Like all investments, investing in the Fund entails risks, including the risk that you may lose part or all of the money you invest. Equity Securities The price of one or more of the equity securities in the Fund’s portfolio may fall.Many factors can adversely affect an equity security’s performance, including both general financial market conditions and factors related to a specific company, industry or geographic region. Market Price Variance As an ETF, the Fund’s Shares generally trade in the secondary market on the NYSE Arca, Inc. (the “Exchange”) at market prices that change throughout the day.Although it is expected that the market price of Fund Shares will approximate the Fund’s net asset value per Share (“NAV”), there may be times when the market price and the NAV vary significantly.You may pay more than NAV when you buy Shares of the Fund on the Exchange, and you may receive less than NAV when you sell those Shares on the Exchange. Non-CorrelationThe Fund’s return may not match the return of the Underlying Index.The Fund incurs a number of operating expenses that are not reflected in the Underlying Index, including the cost of buying and selling securities.If the Fund is not fully invested, holding cash balances may prevent it from tracking the Underlying Index. Market Liquidity for Fund SharesAs an ETF, Fund Shares are not individually redeemable securities.There is no assurance that an active trading market for Fund Shares will develop or be maintained. Non-DiversificationThe Fund is non-diversified and, as a result, may have greater volatility than diversified funds.Because the Fund may invest a larger percentage of its assets in securities of a single company than a diversified fund, the performance of that company can have a substantial impact on the Fund’s Share price. ConcentrationBecause the Underlying Index is concentrated in the oil and gas industry, the Fund may be adversely affected by increased price volatility of securities in that industry, and may be more susceptible to adverse economic, market, political or regulatory occurrences affecting that industry.The profitability of companies in the oil and gas industry (including alternative energy suppliers) is related to worldwide energy prices, exploration, and production spending. Foreign Investment Foreign investments may be more volatile because of economic or political developments, public health and safety issues, demographic changes, market inefficiencies, lack of regulatory oversight, or a higher risk that essential investment information may be incomplete, unavailable or inaccurate.Restrictions on currency trading may be imposed by foreign countries, which may adversely affect the value of the Fund’s portfolio securities. Foreign Currency The value of an investment denominated in a foreign currency could change significantly as foreign currencies strengthen or weaken relative to the U.S. dollar.Risks related to foreign currencies also include those related to economic or political developments, market inefficiencies or a higher risk that essential investment information may be incomplete, unavailable or inaccurate. Emerging Markets Investments in emerging market securities are subject to even greater risks than for foreign investments generally, including increased risks of: illiquidity of securities; price volatility; inflation or deflation; restrictions on foreign investment; nationalization; higher taxation; economic and political instability; pervasive corruption and crime; less governmental regulation; and less developed legal systems. 20 Depositary Receipts Changes in foreign currency exchange rates will affect the value of ADRs or GDRs and, therefore, may affect the value of the Fund’s portfolio. Mid-Cap Companies Mid-Cap companies may have greater volatility in price than the stocks of large companies due to limited product lines or resources or a dependency upon a particular market niche. LiquidityIn certain circumstances, the Fund might not be able to dispose of certain holdings quickly or at prices that represent true market value in the judgment of EGA, preventing the Fund from tracking the Underlying Index. Performance Because the Fund has not completed a full calendar year of operations, no performance information has been provided. Management Investment Adviser ALPS Advisors, Inc. Sub-Adviser Emerging Global Advisors, LLC Portfolio Manager Richard C. Kang is the lead portfolio manager for the Fund and is responsible for the day-to-day management of the Fund’s portfolio.Mr. Kang is the Chief Investment Officer and Director of Research of EGA, and has managed the Fund since its commencement of operations in 2009. Purchase and Sale of Fund Shares Unlike conventional mutual funds, the Fund issues and redeems Shares on a continuous basis, at NAV, only in Creation Units consisting of 50,000 Shares.Individual Shares may only be purchased and sold on the Exchange through a broker-dealer.Shares of the Fund will trade at market prices rather than NAV.As such, Shares may trade at a price greater than NAV (premium) or less than NAV (discount). Tax Information The Fund’s distributions are taxable and will generally be taxed as ordinary income, capital gains, or some combination of both. Financial Intermediary Compensation If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 21 Emerging Global Shares Dow Jones Emerging Markets Financials Titans Index Fund Investment Objective The Fund seeks investment results that generally correspond (before fees and expenses) to the price and yield performance of the Dow Jones Emerging Markets Financials Titans 30 IndexSM (the “Underlying Index”). Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund (“Shares”).You may also incur customary brokerage charges when buying or selling Fund Shares. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.83% Distribution and/or Service (12b-l) Fees 0.00% Other Expenses 3.64% Total Annual Fund Operating Expenses 5.47% Fee Waiver and/or Expense Reimbursement (1) 4.62% Total Annual Fund Operating Expenses after Fee Waiver and/or Expense Reimbursement 0.85% (1)EGA Emerging Global Shares Trust (the “Trust”) and Emerging Global Advisors, LLC (“EGA”) have entered into a written fee waiver and expense reimbursement agreement pursuant to which EGA has agreed to waive a portion of its fees and/or reimburse expenses to the extent necessary to keep the Fund’s Total Annual Fund Operating Expenses (excluding any taxes, interest, brokerage fees and non-routine expenses) from exceeding 0.85% of net assets.This agreement will remain in effect and will be contractually binding for one year from the date of this Prospectus.If Total Annual Fund Operating Expenses would fall below the expense limit, EGA may cause the Fund’s expenses to remain at the expense limit while it is reimbursed for fees that it waived or expenses that it assumed during the previous three year period. The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of the Shares at the end of those periods.This example assumes that the Fund provides a return of 5% a year and that operating expenses remain the same.This example does not include the brokerage commission that you may pay to buy and sell exchange-traded Shares of the Fund.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 years $87 $1,221 $2,344 $5,107 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities or other instruments.A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund Shares are held in a taxable account. These costs, which are not reflected in annual Fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 12% of the average value of its portfolio. Principal Investment Strategies The Fund is an exchange-traded fund (“ETF”).The Fund seeks to achieve its investment objective by attempting to replicate the portfolio of the Underlying Index through investments in equity securities, including shares traded on local exchanges, American Depositary Receipts (“ADRs”) and Global Depositary Receipts (“GDRs”).ADRs and GDRs represent ownership interests in shares of foreign companies that are held in financial institution custodial accounts, and are traded on exchanges in the United States and around the world. Under normal circumstances, the Fund will invest at least 80% of its net assets in securities of Emerging Markets Financials companies that are included in the Fund’s Underlying Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in those securities.The Fund will provide shareholders with at least 60 days’ notice prior to any changes in this policy.The Fund does not seek temporary defensive positions when equity markets decline or appear to be overvalued. The Fund’s intention is to replicate the constituent securities of the Underlying Index as closely as possible using ADRs, GDRs or ordinary local shares.In certain circumstances, when it may not be possible or practicable to fully implement a replication strategy, the Fund may utilize a “representative sampling” strategy whereby the Fund would hold a significant number of the component securities of the Underlying Index, but may not track the index with the same degree of accuracy as would an investment vehicle replicating the entire index.Active market trading of Fund Shares may cause more frequent creation or redemption activities and to the extent such creation and redemption activities are not conducted in-kind could increase the rate of portfolio turnover. 22 The Fund will concentrate its investments (i.e., hold 25% or more of its total assets) in a particular industry or group of industries to approximately the same extent that the Underlying Index is concentrated.The Underlying Index is comprised of publicly traded firms in the “Financials Industry” as defined by the Industry Classification Benchmark (“ICB”) system.As of April 30, 2010, the float-adjusted market capitalization of companies included in the Underlying Index ranged from US$2.8 billion to US$44.2 billion, with an average of US$15.0 billion. Principal Risks Like all investments, investing in the Fund entails risks, including the risk that you may lose part or all of the money you invest. Equity Securities The price of one or more of the equity securities in the Fund’s portfolio may fall.Many factors can adversely affect an equity security’s performance, including both general financial market conditions and factors related to a specific company, industry or geographic region. Market Price Variance As an ETF, the Fund’s Shares generally trade in the secondary market on the NYSE Arca, Inc. (the “Exchange”) at market prices that change throughout the day.Although it is expected that the market price of Fund Shares will approximate the Fund’s net asset value per Share (“NAV”), there may be times when the market price and the NAV vary significantly.You may pay more than NAV when you buy Shares of the Fund on the Exchange, and you may receive less than NAV when you sell those Shares on the Exchange. Non-CorrelationThe Fund’s return may not match the return of the Underlying Index.The Fund incurs a number of operating expenses that are not reflected in the Underlying Index, including the cost of buying and selling securities.If the Fund is not fully invested, holding cash balances may prevent it from tracking the Underlying Index. Market Liquidity for Fund SharesAs an ETF, Fund Shares are not individually redeemable securities.There is no assurance that an active trading market for Fund Shares will develop or be maintained. Non-DiversificationThe Fund is non-diversified and, as a result, may have greater volatility than diversified funds.Because the Fund may invest a larger percentage of its assets in securities of a single company than a diversified fund, the performance of that company can have a substantial impact on the Fund’s Share price. ConcentrationBecause the Underlying Index is concentrated in the financials industry, the Fund may be adversely affected by increased price volatility of securities in that industry, and may be more susceptible to adverse economic, market, political or regulatory occurrences affecting that industry.Companies in the financials industry are subject to extensive governmental regulation, which may adversely affect the scope of their activities, the prices they can charge and the amount of capital they must maintain. Foreign Investment Foreign investments may be more volatile because of economic or political developments, public health and safety issues, demographic changes, market inefficiencies, lack of regulatory oversight, or a higher risk that essential investment information may be incomplete, unavailable or inaccurate.Restrictions on currency trading may be imposed by foreign countries, which may adversely affect the value of the Fund’s portfolio securities. Foreign Currency The value of an investment denominated in a foreign currency could change significantly as foreign currencies strengthen or weaken relative to the U.S. dollar.Risks related to foreign currencies also include those related to economic or political developments, market inefficiencies or a higher risk that essential investment information may be incomplete, unavailable or inaccurate. Emerging Markets Investments in emerging market securities are subject to even greater risks than for foreign investments generally, including increased risks of: illiquidity of securities; price volatility; inflation or deflation; restrictions on foreign investment; nationalization; higher taxation; economic and political instability; pervasive corruption and crime; less governmental regulation; and less developed legal systems. 23 Depositary Receipts Changes in foreign currency exchange rates will affect the value of ADRs or GDRs and, therefore, may affect the value of the Fund’s portfolio. Mid-Cap Companies Mid-Cap companies may have greater volatility in price than the stocks of large companies due to limited product lines or resources or a dependency upon a particular market niche. LiquidityIn certain circumstances, the Fund might not be able to dispose of certain holdings quickly or at prices that represent true market value in the judgment of EGA, preventing the Fund from tracking the Underlying Index. Performance Because the Fund has not completed a full calendar year of operations, no performance information has been provided. Management Investment Adviser ALPS Advisors, Inc. Sub-Adviser Emerging Global Advisors, LLC Portfolio Manager Richard C. Kang is the lead portfolio manager for the Fund and is responsible for the day-to-day management of the Fund’s portfolio.Mr. Kang is the Chief Investment Officer and Director of Research of EGA, and has managed the Fund since its commencement of operations in 2009. Purchase and Sale of Fund Shares Unlike conventional mutual funds, the Fund issues and redeems Shares on a continuous basis, at NAV, only in Creation Units consisting of 50,000 Shares.Individual Shares may only be purchased and sold on the Exchange through a broker-dealer.Shares of the Fund will trade at market prices rather than NAV.As such, Shares may trade at a price greater than NAV (premium) or less than NAV (discount). Tax Information The Fund’s distributions are taxable and will generally be taxed as ordinary income, capital gains, or some combination of both. Financial Intermediary Compensation If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 24 Emerging Global Shares Dow Jones Emerging Markets Health Care Titans Index Fund Investment Objective The Fund seeks investment results that generally correspond (before fees and expenses) to the price and yield performance of the Dow Jones Emerging Markets Health Care Titans 30 IndexSM (the “Underlying Index”). Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund (“Shares”).You may also incur customary brokerage charges when buying or selling Fund Shares. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.95% Distribution and/or Service (12b-l) Fees 0.00% Other Expenses (1) 0.25% Total Annual Fund Operating Expenses 1.20% Fee Waiver and/or Expense Reimbursement (2) 0.35% Total Annual Fund Operating Expenses after Fee Waiver and/or Expense Reimbursement 0.85% (1)“Other Expenses” are based on estimated amounts for the current fiscal year. (2)EGA Emerging Global Shares Trust (the “Trust”) and Emerging Global Advisors, LLC (“EGA”) have entered into a written fee waiver and expense reimbursement agreement pursuant to which EGA has agreed to waive a portion of its fees and/or reimburse expenses to the extent necessary to keep the Fund’s Total Annual Fund Operating Expenses (excluding any taxes, interest, brokerage fees and non-routine expenses) from exceeding 0.85% of net assets.This agreement will remain in effect and will be contractually binding for one year from the date of this Prospectus.If Total Annual Fund Operating Expenses would fall below the expense limit, EGA may cause the Fund’s expenses to remain at the expense limit while it is reimbursed for fees that it waived or expenses that it assumed during the previous three year period. The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of the Shares at the end of those periods.This example assumes that the Fund provides a return of 5% a year and that operating expenses remain the same.This example does not include the brokerage commission that you may pay to buy and sell exchange-traded Shares of the Fund.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years $87 $347 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities or other instruments.A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund Shares are held in a taxable account. These costs, which are not reflected in annual Fund operating expenses or in the example, affect the Fund’s performance. Principal Investment Strategies The Fund is an exchange-traded fund (“ETF”).The Fund seeks to achieve its investment objective by attempting to replicate the portfolio of the Underlying Index through investments in equity securities, including shares traded on local exchanges, American Depositary Receipts (“ADRs”) and Global Depositary Receipts (“GDRs”).ADRs and GDRs represent ownership interests in shares of foreign companies that are held in financial institution custodial accounts, and are traded on exchanges in the United States and around the world. Under normal circumstances, the Fund will invest at least 80% of its net assets in securities of Emerging Markets Health Care companies that are included in the Fund’s Underlying Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in those securities.The Fund will provide shareholders with at least 60 days’ notice prior to any changes in this policy.The Fund does not seek temporary defensive positions when equity markets decline or appear to be overvalued. 25 The Fund’s intention is to replicate the constituent securities of the Underlying Index as closely as possible using ADRs, GDRs or ordinary local shares.In certain circumstances, when it may not be possible or practicable to fully implement a replication strategy, the Fund may utilize a “representative sampling” strategy whereby the Fund would hold a significant number of the component securities of the Underlying Index, but may not track the index with the same degree of accuracy as would an investment vehicle replicating the entire index.Active market trading of Fund Shares may cause more frequent creation or redemption activities and to the extent such creation and redemption activities are not conducted in-kind could increase the rate of portfolio turnover. The Fund will concentrate its investments (i.e., hold 25% or more of its total assets) in a particular industry or group of industries to approximately the same extent that the Underlying Index is concentrated.The Underlying Index is comprised of publicly traded firms in the “Health Care Industry” as defined by the Industry Classification Benchmark (“ICB”) system.As of April 30, 2010, the float-adjusted market capitalization of companies included in the Underlying Index ranged from US$100 million to US$4.5 billion, with an average of US$1.5 billion. Principal Risks Like all investments, investing in the Fund entails risks, including the risk that you may lose part or all of the money you invest. Equity Securities The price of one or more of the equity securities in the Fund’s portfolio may fall.Many factors can adversely affect an equity security’s performance, including both general financial market conditions and factors related to a specific company, industry or geographic region. Market Price Variance As an ETF, the Fund’s Shares generally trade in the secondary market on the NYSE Arca, Inc. (the “Exchange”) at market prices that change throughout the day.Although it is expected that the market price of Fund Shares will approximate the Fund’s net asset value per Share (“NAV”), there may be times when the market price and the NAV vary significantly.You may pay more than NAV when you buy Shares of the Fund on the Exchange, and you may receive less than NAV when you sell those Shares on the Exchange. Non-CorrelationThe Fund’s return may not match the return of the Underlying Index.The Fund incurs a number of operating expenses that are not reflected in the Underlying Index, including the cost of buying and selling securities.If the Fund is not fully invested, holding cash balances may prevent it from tracking the Underlying Index. Market Liquidity for Fund SharesAs an ETF, Fund Shares are not individually redeemable securities.There is no assurance that an active trading market for Fund Shares will develop or be maintained. Non-DiversificationThe Fund is non-diversified and, as a result, may have greater volatility than diversified funds.Because the Fund may invest a larger percentage of its assets in securities of a single company than a diversified fund, the performance of that company can have a substantial impact on the Fund’s Share price. ConcentrationBecause the Underlying Index is concentrated in the health care industry, the Fund may be adversely affected by increased price volatility of securities in that industry, and may be more susceptible to adverse economic, market, political or regulatory occurrences affecting that industry.The profitability of companies in the health care industry may be affected by extensive government regulation, restriction on government reimbursement for medical expenses, rising costs of medical products and services, pricing pressure, an increased emphasis on outpatient services, limited number of products, industry innovation, changes in technologies and other market developments. Foreign Investment Foreign investments may be more volatile because of economic or political developments, public health and safety issues, demographic changes, market inefficiencies, lack of regulatory oversight, or a higher risk that essential investment information may be incomplete, unavailable or inaccurate.Restrictions on currency trading may be imposed by foreign countries, which may adversely affect the value of the Fund’s portfolio securities. Foreign Currency The value of an investment denominated in a foreign currency could change significantly as foreign currencies strengthen or weaken relative to the U.S. dollar.Risks related to foreign currencies also include those related to economic or political developments, market inefficiencies or a higher risk that essential investment information may be incomplete, unavailable or inaccurate. 26 Emerging Markets Investments in emerging market securities are subject to even greater risks than for foreign investments generally, including increased risks of: illiquidity of securities; price volatility; inflation or deflation; restrictions on foreign investment; nationalization; higher taxation; economic and political instability; pervasive corruption and crime; less governmental regulation; and less developed legal systems. Depositary Receipts Changes in foreign currency exchange rates will affect the value of ADRs or GDRs and, therefore, may affect the value of the Fund’s portfolio. Mid-Cap Companies Mid-Cap companies may have greater volatility in price than the stocks of large companies due to limited product lines or resources or a dependency upon a particular market niche. LiquidityIn certain circumstances, the Fund might not be able to dispose of certain holdings quickly or at prices that represent true market value in the judgment of EGA, preventing the Fund from tracking the Underlying Index. Performance There is no performance information presented for the Fund because the Fund had not commenced investment operations as of the date of this Prospectus. Management Investment Adviser ALPS Advisors, Inc. Sub-Adviser Emerging Global Advisors, LLC Portfolio Manager Richard C. Kang is the lead portfolio manager for the Fund and will be responsible for the day-to-day management of the Fund’s portfolio when it commences investment operations.Mr. Kang is the Chief Investment Officer and Director of Research of EGA, and has managed the portfolios of the Trustsince the Trust's commencement of operations in 2009. Purchase and Sale of Fund Shares Unlike conventional mutual funds, the Fund issues and redeems Shares on a continuous basis, at NAV, only in Creation Units consisting of 50,000 Shares.Individual Shares may only be purchased and sold on the Exchange through a broker-dealer.Shares of the Fund will trade at market prices rather than NAV.As such, Shares may trade at a price greater than NAV (premium) or less than NAV (discount). Tax Information The Fund’s distributions are taxable and will generally be taxed as ordinary income, capital gains, or some combination of both. Financial Intermediary Compensation If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 27 Emerging Global Shares Dow Jones Emerging Markets Industrials Titans Index Fund Investment Objective The Fund seeks investment results that generally correspond (before fees and expenses) to the price and yield performance of the Dow Jones Emerging Markets Industrials Titans 30 IndexSM (the “Underlying Index”). Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund (“Shares”).You may also incur customary brokerage charges when buying or selling Fund Shares. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.95% Distribution and/or Service (12b-l) Fees 0.00% Other Expenses (1) 0.25% Total Annual Fund Operating Expenses 1.20% Fee Waiver and/or Expense Reimbursement (2) 0.35% Total Annual Fund Operating Expenses after Fee Waiver and/or Expense Reimbursement 0.85% (1)“Other Expenses” are based on estimated amounts for the current fiscal year. (2)EGA Emerging Global Shares Trust (the “Trust”) and Emerging Global Advisors, LLC (“EGA”) have entered into a written fee waiver and expense reimbursement agreement pursuant to which EGA has agreed to waive a portion of its fees and/or reimburse expenses to the extent necessary to keep the Fund’s Total Annual Fund Operating Expenses (excluding any taxes, interest, brokerage fees and non-routine expenses) from exceeding 0.85% of net assets.This agreement will remain in effect and will be contractually binding for one year from the date of this Prospectus.If Total Annual Fund Operating Expenses would fall below the expense limit, EGA may cause the Fund’s expenses to remain at the expense limit while it is reimbursed for fees that it waived or expenses that it assumed during the previous three year period. The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of the Shares at the end of those periods.This example assumes that the Fund provides a return of 5% a year and that operating expenses remain the same.This example does not include the brokerage commission that you may pay to buy and sell exchange-traded Shares of the Fund.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years $87 $347 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities or other instruments.A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund Shares are held in a taxable account. These costs, which are not reflected in annual Fund operating expenses or in the example, affect the Fund’s performance. Principal Investment Strategies The Fund is an exchange-traded fund (“ETF”).The Fund seeks to achieve its investment objective by attempting to replicate the portfolio of the Underlying Index through investments in equity securities, including shares traded on local exchanges, American Depositary Receipts (“ADRs”) and Global Depositary Receipts (“GDRs”).ADRs and GDRs represent ownership interests in shares of foreign companies that are held in financial institution custodial accounts, and are traded on exchanges in the United States and around the world. Under normal circumstances, the Fund will invest at least 80% of its net assets in securities of Emerging Markets Industrials companies that are included in the Fund’s Underlying Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in those securities.The Fund will provide shareholders with at least 60 days’ notice prior to any changes in this policy.The Fund does not seek temporary defensive positions when equity markets decline or appear to be overvalued. 28 The Fund’s intention is to replicate the constituent securities of the Underlying Index as closely as possible using ADRs, GDRs or ordinary local shares.In certain circumstances, when it may not be possible or practicable to fully implement a replication strategy, the Fund may utilize a “representative sampling” strategy whereby the Fund would hold a significant number of the component securities of the Underlying Index, but may not track the index with the same degree of accuracy as would an investment vehicle replicating the entire index.Active market trading of Fund Shares may cause more frequent creation or redemption activities and to the extent such creation and redemption activities are not conducted in-kind could increase the rate of portfolio turnover. The Fund will concentrate its investments (i.e., hold 25% or more of its total assets) in a particular industry or group of industries to approximately the same extent that the Underlying Index is concentrated.The Underlying Index is comprised of publicly traded firms in the “Industrials Industry” as defined by the Industry Classification Benchmark (“ICB”) system.As of April 30, 2010, the float-adjusted market capitalization of companies included in the Underlying Index ranged from US$1.4 billion to US$12.2 billion, with an average of US$4.0 billion. Principal Risks Like all investments, investing in the Fund entails risks, including the risk that you may lose part or all of the money you invest. Equity Securities The price of one or more of the equity securities in the Fund’s portfolio may fall.Many factors can adversely affect an equity security’s performance, including both general financial market conditions and factors related to a specific company, industry or geographic region. Market Price Variance As an ETF, the Fund’s Shares generally trade in the secondary market on the NYSE Arca, Inc. (the “Exchange”) at market prices that change throughout the day.Although it is expected that the market price of Fund Shares will approximate the Fund’s net asset value per Share (“NAV”), there may be times when the market price and the NAV vary significantly.You may pay more than NAV when you buy Shares of the Fund on the Exchange, and you may receive less than NAV when you sell those Shares on the Exchange. Non-CorrelationThe Fund’s return may not match the return of the Underlying Index.The Fund incurs a number of operating expenses that are not reflected in the Underlying Index, including the cost of buying and selling securities.If the Fund is not fully invested, holding cash balances may prevent it from tracking the Underlying Index. Market Liquidity for Fund SharesAs an ETF, Fund Shares are not individually redeemable securities.There is no assurance that an active trading market for Fund Shares will develop or be maintained. Non-DiversificationThe Fund is non-diversified and, as a result, may have greater volatility than diversified funds.Because the Fund may invest a larger percentage of its assets in securities of a single company than a diversified fund, the performance of that company can have a substantial impact on the Fund’s Share price. ConcentrationBecause the Underlying Index is concentrated in the industrials industry, the Fund may be adversely affected by increased price volatility of securities in that industry, and may be more susceptible to adverse economic, market, political or regulatory occurrences affecting that industry.Government regulation, world events and economic conditions affect the performance of companies in the industrials industry Foreign Investment Foreign investments may be more volatile because of economic or political developments, public health and safety issues, demographic changes, market inefficiencies, lack of regulatory oversight, or a higher risk that essential investment information may be incomplete, unavailable or inaccurate.Restrictions on currency trading may be imposed by foreign countries, which may adversely affect the value of the Fund’s portfolio securities. Foreign Currency The value of an investment denominated in a foreign currency could change significantly as foreign currencies strengthen or weaken relative to the U.S. dollar.Risks related to foreign currencies also include those related to economic or political developments, market inefficiencies or a higher risk that essential investment information may be incomplete, unavailable or inaccurate. Emerging Markets Investments in emerging market securities are subject to even greater risks than for foreign investments generally, including increased risks of: illiquidity of securities; price volatility; inflation or deflation; restrictions on foreign investment; nationalization; higher taxation; economic and political instability; pervasive corruption and crime; less governmental regulation; and less developed legal systems. 29 Depositary Receipts Changes in foreign currency exchange rates will affect the value of ADRs or GDRs and, therefore, may affect the value of the Fund’s portfolio. Mid-Cap Companies Mid-Cap companies may have greater volatility in price than the stocks of large companies due to limited product lines or resources or a dependency upon a particular market niche. LiquidityIn certain circumstances, the Fund might not be able to dispose of certain holdings quickly or at prices that represent true market value in the judgment of EGA, preventing the Fund from tracking the Underlying Index. Performance There is no performance information presented for the Fund because the Fund had not commenced investment operations as of the date of this Prospectus. Management Investment Adviser ALPS Advisors, Inc. Sub-Adviser Emerging Global Advisors, LLC Portfolio Manager Richard C. Kang is the lead portfolio manager for the Fund and will be responsible for the day-to-day management of the Fund’s portfolio when it commences investment operations.Mr. Kang is the Chief Investment Officer and Director of Research of EGA, and has managed the portfolios of the Trustsince the Trust's commencement of operations in 2009. Purchase and Sale of Fund Shares Unlike conventional mutual funds, the Fund issues and redeems Shares on a continuous basis, at NAV, only in Creation Units consisting of 50,000 Shares.Individual Shares may only be purchased and sold on the Exchange through a broker-dealer.Shares of the Fund will trade at market prices rather than NAV.As such, Shares may trade at a price greater than NAV (premium) or less than NAV (discount). Tax Information The Fund’s distributions are taxable and will generally be taxed as ordinary income, capital gains, or some combination of both. Financial Intermediary Compensation If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 30 Emerging Global Shares Dow Jones Emerging Markets Technology Titans Index Fund Investment Objective The Fund seeks investment results that generally correspond (before fees and expenses) to the price and yield performance of the Dow Jones Emerging Markets Technology Titans 30 IndexSM (the “Underlying Index”). Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund (“Shares”).You may also incur customary brokerage charges when buying or selling Fund Shares. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.95% Distribution and/or Service (12b-l) Fees 0.00% Other Expenses (1) 0.25% Total Annual Fund Operating Expenses 1.20% Fee Waiver and/or Expense Reimbursement (2) 0.35% Total Annual Fund Operating Expenses after Fee Waiver and/or Expense Reimbursement 0.85% (1)“Other Expenses” are based on estimated amounts for the current fiscal year. (2)EGA Emerging Global Shares Trust (the “Trust”) and Emerging Global Advisors, LLC (“EGA”) have entered into a written fee waiver and expense reimbursement agreement pursuant to which EGA has agreed to waive a portion of its fees and/or reimburse expenses to the extent necessary to keep the Fund’s Total Annual Fund Operating Expenses (excluding any taxes, interest, brokerage fees and non-routine expenses) from exceeding 0.85% of net assets.This agreement will remain in effect and will be contractually binding for one year from the date of this Prospectus.If Total Annual Fund Operating Expenses would fall below the expense limit, EGA may cause the Fund’s expenses to remain at the expense limit while it is reimbursed for fees that it waived or expenses that it assumed during the previous three year period. The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of the Shares at the end of those periods.This example assumes that the Fund provides a return of 5% a year and that operating expenses remain the same.This example does not include the brokerage commission that you may pay to buy and sell exchange-traded Shares of the Fund.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years $87 $347 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities or other instruments.A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund Shares are held in a taxable account. These costs, which are not reflected in annual Fund operating expenses or in the example, affect the Fund’s performance. Principal Investment Strategies The Fund is an exchange-traded fund (“ETF”).The Fund seeks to achieve its investment objective by attempting to replicate the portfolio of the Underlying Index through investments in equity securities, including shares traded on local exchanges, American Depositary Receipts (“ADRs”) and Global Depositary Receipts (“GDRs”).ADRs and GDRs represent ownership interests in shares of foreign companies that are held in financial institution custodial accounts, and are traded on exchanges in the United States and around the world. Under normal circumstances, the Fund will invest at least 80% of its net assets in securities of Emerging Markets Technology companies that are included in the Fund’s Underlying Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in those securities.The Fund will provide shareholders with at least 60 days’ notice prior to any changes in this policy.The Fund does not seek temporary defensive positions when equity markets decline or appear to be overvalued. 31 The Fund’s intention is to replicate the constituent securities of the Underlying Index as closely as possible using ADRs, GDRs or ordinary local shares.In certain circumstances, when it may not be possible or practicable to fully implement a replication strategy, the Fund may utilize a “representative sampling” strategy whereby the Fund would hold a significant number of the component securities of the Underlying Index, but may not track the index with the same degree of accuracy as would an investment vehicle replicating the entire index.Active market trading of Fund Shares may cause more frequent creation or redemption activities and to the extent such creation and redemption activities are not conducted in-kind could increase the rate of portfolio turnover. The Fund will concentrate its investments (i.e., hold 25% or more of its total assets) in a particular industry or group of industries to approximately the same extent that the Underlying Index is concentrated.The Underlying Index is comprised of publicly traded firms in the Technology Industry, as defined by the Industry Classification Benchmark (“ICB”) system.As of April 30, 2010, the float-adjusted market capitalization of companies included in the Underlying Index ranged from US$100 million to US$6.0 billion, with an average of US$1.6 billion. Principal Risks Like all investments, investing in the Fund entails risks, including the risk that you may lose part or all of the money you invest. Equity Securities The price of one or more of the equity securities in the Fund’s portfolio may fall.Many factors can adversely affect an equity security’s performance, including both general financial market conditions and factors related to a specific company, industry or geographic region. Market Price Variance As an ETF, the Fund’s Shares generally trade in the secondary market on the NYSE Arca, Inc. (the “Exchange”) at market prices that change throughout the day.Although it is expected that the market price of Fund Shares will approximate the Fund’s net asset value per Share (“NAV”), there may be times when the market price and the NAV vary significantly.You may pay more than NAV when you buy Shares of the Fund on the Exchange, and you may receive less than NAV when you sell those Shares on the Exchange. Non-CorrelationThe Fund’s return may not match the return of the Underlying Index.The Fund incurs a number of operating expenses that are not reflected in the Underlying Index, including the cost of buying and selling securities.If the Fund is not fully invested, holding cash balances may prevent it from tracking the Underlying Index. Market Liquidity for Fund SharesAs an ETF, Fund Shares are not individually redeemable securities.There is no assurance that an active trading market for Fund Shares will develop or be maintained. Non-DiversificationThe Fund is non-diversified and, as a result, may have greater volatility than diversified funds.Because the Fund may invest a larger percentage of its assets in securities of a single company than a diversified fund, the performance of that company can have a substantial impact on the Fund’s Share price. ConcentrationBecause the Underlying Index is concentrated in the technology industry, the Fund may be adversely affected by increased price volatility of securities in that industry, and may be more susceptible to adverse economic, market, political or regulatory occurrences affecting that industry.Technology companies may be affected by intense competition, obsolescence of existing technology, general economic conditions, government regulation and may have limited product lines, markets, financial resources or personnel. Foreign Investment Foreign investments may be more volatile because of economic or political developments, public health and safety issues, demographic changes, market inefficiencies, lack of regulatory oversight, or a higher risk that essential investment information may be incomplete, unavailable or inaccurate.Restrictions on currency trading may be imposed by foreign countries, which may adversely affect the value of the Fund’s portfolio securities. Foreign Currency The value of an investment denominated in a foreign currency could change significantly as foreign currencies strengthen or weaken relative to the U.S. dollar.Risks related to foreign currencies also include those related to economic or political developments, market inefficiencies or a higher risk that essential investment information may be incomplete, unavailable or inaccurate. Emerging Markets Investments in emerging market securities are subject to even greater risks than for foreign investments generally, including increased risks of: illiquidity of securities; price volatility; inflation or deflation; restrictions on foreign investment; nationalization; higher taxation; economic and political instability; pervasive corruption and crime; less governmental regulation; and less developed legal systems. 32 Depositary Receipts Changes in foreign currency exchange rates will affect the value of ADRs or GDRs and, therefore, may affect the value of the Fund’s portfolio. Mid-Cap Companies Mid-Cap companies may have greater volatility in price than the stocks of large companies due to limited product lines or resources or a dependency upon a particular market niche. LiquidityIn certain circumstances, the Fund might not be able to dispose of certain holdings quickly or at prices that represent true market value in the judgment of EGA, preventing the Fund from tracking the Underlying Index. Performance There is no performance information presented for the Fund because the Fund had not commenced investment operations as of the date of this Prospectus. Management Investment Adviser ALPS Advisors, Inc. Sub-Adviser Emerging Global Advisors, LLC Portfolio Manager Richard C. Kang is the lead portfolio manager for the Fund and will be responsible for the day-to-day management of the Fund’s portfolio when it commences investment operations.Mr. Kang is the Chief Investment Officer and Director of Research of EGA, and has managed the portfolios of the Trustsince the Trust's commencement of operations in 2009. Purchase and Sale of Fund Shares Unlike conventional mutual funds, the Fund issues and redeems Shares on a continuous basis, at NAV, only in Creation Units consisting of 50,000 Shares.Individual Shares may only be purchased and sold on the Exchange through a broker-dealer.Shares of the Fund will trade at market prices rather than NAV.As such, Shares may trade at a price greater than NAV (premium) or less than NAV (discount). Tax Information The Fund’s distributions are taxable and will generally be taxed as ordinary income, capital gains, or some combination of both. Financial Intermediary Compensation If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 33 Emerging Global Shares Dow Jones Emerging Markets Telecom Titans Index Fund Investment Objective The Fund seeks investment results that generally correspond (before fees and expenses) to the price and yield performance of the Dow Jones Emerging Markets Telecommunications Titans 30 IndexSM (the “Underlying Index”). Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund (“Shares”).You may also incur customary brokerage charges when buying or selling Fund Shares. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.95% Distribution and/or Service (12b-l) Fees 0.00% Other Expenses (1) 0.25% Total Annual Fund Operating Expenses 1.20% Fee Waiver and/or Expense Reimbursement (2) 0.35% Total Annual Fund Operating Expenses after Fee Waiver and/or Expense Reimbursement 0.85% (1)“Other Expenses” are based on estimated amounts for the current fiscal year. (2)EGA Emerging Global Shares Trust (the “Trust”) and Emerging Global Advisors, LLC (“EGA”) have entered into a written fee waiver and expense reimbursement agreement pursuant to which EGA has agreed to waive a portion of its fees and/or reimburse expenses to the extent necessary to keep the Fund’s Total Annual Fund Operating Expenses (excluding any taxes, interest, brokerage fees and non-routine expenses) from exceeding 0.85% of net assets.This agreement will remain in effect and will be contractually binding for one year from the date of this Prospectus.If Total Annual Fund Operating Expenses would fall below the expense limit, EGA may cause the Fund’s expenses to remain at the expense limit while it is reimbursed for fees that it waived or expenses that it assumed during the previous three year period. The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of the Shares at the end of those periods.This example assumes that the Fund provides a return of 5% a year and that operating expenses remain the same.This example does not include the brokerage commission that you may pay to buy and sell exchange-traded Shares of the Fund.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years $87 $347 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities or other instruments.A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund Shares are held in a taxable account. These costs, which are not reflected in annual Fund operating expenses or in the example, affect the Fund’s performance. Principal Investment Strategies The Fund is an exchange-traded fund (“ETF”).The Fund seeks to achieve its investment objective by attempting to replicate the portfolio of the Underlying Index through investments in equity securities, including shares traded on local exchanges, American Depositary Receipts (“ADRs”) and Global Depositary Receipts (“GDRs”).ADRs and GDRs represent ownership interests in shares of foreign companies that are held in financial institution custodial accounts, and are traded on exchanges in the United States and around the world. Under normal circumstances, the Fund will invest at least 80% of its net assets in securities of Emerging Markets Telecom companies that are included in the Fund’s Underlying Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in those securities.The Fund will provide shareholders with at least 60 days’ notice prior to any changes in this policy.The Fund does not seek temporary defensive positions when equity markets decline or appear to be overvalued. 34 The Fund’s intention is to replicate the constituent securities of the Underlying Index as closely as possible using ADRs, GDRs or ordinary local shares.In certain circumstances, when it may not be possible or practicable to fully implement a replication strategy, the Fund may utilize a “representative sampling” strategy whereby the Fund would hold a significant number of the component securities of the Underlying Index, but may not track the index with the same degree of accuracy as would an investment vehicle replicating the entire index.Active market trading of Fund Shares may cause more frequent creation or redemption activities and to the extent such creation and redemption activities are not conducted in-kind could increase the rate of portfolio turnover. The Fund will concentrate its investments (i.e., hold 25% or more of its total assets) in a particular industry or group of industries to approximately the same extent that the Underlying Index is concentrated.The Underlying Index is comprised of publicly traded firms in the “Telecommunications Industry” as defined by the Industry Classification Benchmark (“ICB”) system.As of April 30, 2010, the float-adjusted market capitalization of companies included in the Underlying Index ranged from US$600 million to US$15.8 billion, with an average of US$4.9 billion. Principal Risks Like all investments, investing in the Fund entails risks, including the risk that you may lose part or all of the money you invest. Equity Securities The price of one or more of the equity securities in the Fund’s portfolio may fall.Many factors can adversely affect an equity security’s performance, including both general financial market conditions and factors related to a specific company, industry or geographic region. Market Price Variance As an ETF, the Fund’s Shares generally trade in the secondary market on the NYSE Arca, Inc. (the “Exchange”) at market prices that change throughout the day.Although it is expected that the market price of Fund Shares will approximate the Fund’s net asset value per Share (“NAV”), there may be times when the market price and the NAV vary significantly.You may pay more than NAV when you buy Shares of the Fund on the Exchange, and you may receive less than NAV when you sell those Shares on the Exchange. Non-CorrelationThe Fund’s return may not match the return of the Underlying Index.The Fund incurs a number of operating expenses that are not reflected in the Underlying Index, including the cost of buying and selling securities.If the Fund is not fully invested, holding cash balances may prevent it from tracking the Underlying Index. Market Liquidity for Fund SharesAs an ETF, Fund Shares are not individually redeemable securities.There is no assurance that an active trading market for Fund Shares will develop or be maintained. Non-DiversificationThe Fund is non-diversified and, as a result, may have greater volatility than diversified funds.Because the Fund may invest a larger percentage of its assets in securities of a single company than a diversified fund, the performance of that company can have a substantial impact on the Fund’s Share price. ConcentrationBecause the Underlying Index is concentrated in the telecommunications industry, the Fund may be adversely affected by increased price volatility of securities in that industry, and may be more susceptible to adverse economic, market, political or regulatory occurrences affecting that industry.The global telecommunications market is characterized by increasing competition and government regulation. Foreign Investment Foreign investments may be more volatile because of economic or political developments, public health and safety issues, demographic changes, market inefficiencies, lack of regulatory oversight, or a higher risk that essential investment information may be incomplete, unavailable or inaccurate.Restrictions on currency trading may be imposed by foreign countries, which may adversely affect the value of the Fund’s portfolio securities. Foreign Currency The value of an investment denominated in a foreign currency could change significantly as foreign currencies strengthen or weaken relative to the U.S. dollar.Risks related to foreign currencies also include those related to economic or political developments, market inefficiencies or a higher risk that essential investment information may be incomplete, unavailable or inaccurate. Emerging Markets Investments in emerging market securities are subject to even greater risks than for foreign investments generally, including increased risks of: illiquidity of securities; price volatility; inflation or deflation; restrictions on foreign investment; nationalization; higher taxation; economic and political instability; pervasive corruption and crime; less governmental regulation; and less developed legal systems. 35 Depositary Receipts Changes in foreign currency exchange rates will affect the value of ADRs or GDRs and, therefore, may affect the value of the Fund’s portfolio. Mid-Cap Companies Mid-Cap companies may have greater volatility in price than the stocks of large companies due to limited product lines or resources or a dependency upon a particular market niche. LiquidityIn certain circumstances, the Fund might not be able to dispose of certain holdings quickly or at prices that represent true market value in the judgment of EGA, preventing the Fund from tracking the Underlying Index. Performance There is no performance information presented for the Fund because the Fund had not commenced investment operations as of the date of this Prospectus. Management Investment Adviser ALPS Advisors, Inc. Sub-Adviser Emerging Global Advisors, LLC Portfolio Manager Richard C. Kang is the lead portfolio manager for the Fund and will be responsible for the day-to-day management of the Fund’s portfolio when it commences investment operations.Mr. Kang is the Chief Investment Officer and Director of Research of EGA, and has managed the portfolios of the Trustsince the Trust's commencement of operations in 2009. Purchase and Sale of Fund Shares Unlike conventional mutual funds, the Fund issues and redeems Shares on a continuous basis, at NAV, only in Creation Units consisting of 50,000 Shares.Individual Shares may only be purchased and sold on the Exchange through a broker-dealer.Shares of the Fund will trade at market prices rather than NAV.As such, Shares may trade at a price greater than NAV (premium) or less than NAV (discount). Tax Information The Fund’s distributions are taxable and will generally be taxed as ordinary income, capital gains, or some combination of both. Financial Intermediary Compensation If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 36 Emerging Global Shares Dow Jones Emerging Markets Utilities Titans Index Fund Investment Objective The Fund seeks investment results that generally correspond (before fees and expenses) to the price and yield performance of the Dow Jones Emerging Markets Utilities Titans 30 IndexSM (the “Underlying Index”). Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund (“Shares”).You may also incur customary brokerage charges when buying or selling Fund Shares. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.95% Distribution and/or Service (12b-l) Fees 0.00% Other Expenses (1) 0.25% Total Annual Fund Operating Expenses 1.20% Fee Waiver and/or Expense Reimbursement (2) 0.35% Total Annual Fund Operating Expenses after Fee Waiver and/or Expense Reimbursement 0.85% (1)“Other Expenses” are based on estimated amounts for the current fiscal year. (2)EGA Emerging Global Shares Trust (the “Trust”) and Emerging Global Advisors, LLC (“EGA”) have entered into a written fee waiver and expense reimbursement agreement pursuant to which EGA has agreed to waive a portion of its fees and/or reimburse expenses to the extent necessary to keep the Fund’s Total Annual Fund Operating Expenses (excluding any taxes, interest, brokerage fees and non-routine expenses) from exceeding 0.85% of net assets.This agreement will remain in effect and will be contractually binding for one year from the date of this Prospectus.If Total Annual Fund Operating Expenses would fall below the expense limit, EGA may cause the Fund’s expenses to remain at the expense limit while it is reimbursed for fees that it waived or expenses that it assumed during the previous three year period. The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of the Shares at the end of those periods.This example assumes that the Fund provides a return of 5% a year and that operating expenses remain the same.This example does not include the brokerage commission that you may pay to buy and sell exchange-traded Shares of the Fund.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years $87 $347 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities or other instruments.A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund Shares are held in a taxable account. These costs, which are not reflected in annual Fund operating expenses or in the example, affect the Fund’s performance. Principal Investment Strategies The Fund is an exchange-traded fund (“ETF”).The Fund seeks to achieve its investment objective by attempting to replicate the portfolio of the Underlying Index through investments in equity securities, including shares traded on local exchanges, American Depositary Receipts (“ADRs”) and Global Depositary Receipts (“GDRs”).ADRs and GDRs represent ownership interests in shares of foreign companies that are held in financial institution custodial accounts, and are traded on exchanges in the United States and around the world. Under normal circumstances, the Fund will invest at least 80% of its net assets in securities of Emerging Markets Utilities companies that are included in the Fund’s Underlying Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in those securities.The Fund will provide shareholders with at least 60 days’ notice prior to any changes in this policy.The Fund does not seek temporary defensive positions when equity markets decline or appear to be overvalued. 37 The Fund’s intention is to replicate the constituent securities of the Underlying Index as closely as possible using ADRs, GDRs or ordinary local shares.In certain circumstances, when it may not be possible or practicable to fully implement a replication strategy, the Fund may utilize a “representative sampling” strategy whereby the Fund would hold a significant number of the component securities of the Underlying Index, but may not track the index with the same degree of accuracy as would an investment vehicle replicating the entire index.Active market trading of Fund Shares may cause more frequent creation or redemption activities and to the extent such creation and redemption activities are not conducted in-kind could increase the rate of portfolio turnover. The Fund will concentrate its investments (i.e., hold 25% or more of its total assets) in a particular industry or group of industries to approximately the same extent that the Underlying Index is concentrated.The Underlying Index is comprised of publicly traded firms in the “Utilities Industry” as defined by the Industry Classification Benchmark (“ICB”) system.As of April 30, 2010, the float-adjusted market capitalization of companies included in the Underlying Index ranged from US$700 million to US$8.0 billion, with an average of US$2.8 billion. Principal Risks Like all investments, investing in the Fund entails risks, including the risk that you may lose part or all of the money you invest. Equity Securities The price of one or more of the equity securities in the Fund’s portfolio may fall.Many factors can adversely affect an equity security’s performance, including both general financial market conditions and factors related to a specific company, industry or geographic region. Market Price Variance As an ETF, the Fund’s Shares generally trade in the secondary market on the NYSE Arca, Inc. (the “Exchange”) at market prices that change throughout the day.Although it is expected that the market price of Fund Shares will approximate the Fund’s net asset value per Share (“NAV”), there may be times when the market price and the NAV vary significantly.You may pay more than NAV when you buy Shares of the Fund on the Exchange, and you may receive less than NAV when you sell those Shares on the Exchange. Non-CorrelationThe Fund’s return may not match the return of the Underlying Index.The Fund incurs a number of operating expenses that are not reflected in the Underlying Index, including the cost of buying and selling securities.If the Fund is not fully invested, holding cash balances may prevent it from tracking the Underlying Index. Market Liquidity for Fund SharesAs an ETF, Fund Shares are not individually redeemable securities.There is no assurance that an active trading market for Fund Shares will develop or be maintained. Non-DiversificationThe Fund is non-diversified and, as a result, may have greater volatility than diversified funds.Because the Fund may invest a larger percentage of its assets in securities of a single company than a diversified fund, the performance of that company can have a substantial impact on the Fund’s Share price. ConcentrationBecause the Underlying Index is concentrated in the utilities industry, the Fund may be adversely affected by increased price volatility of securities in that industry, and may be more susceptible to adverse economic, market, political or regulatory occurrences affecting that industry.Companies in the utilities industry may be adversely affected by changes in exchange rates, domestic and international competition, and governmental limitation on rates charged to customers. Foreign Investment Foreign investments may be more volatile because of economic or political developments, public health and safety issues, demographic changes, market inefficiencies, lack of regulatory oversight, or a higher risk that essential investment information may be incomplete, unavailable or inaccurate.Restrictions on currency trading may be imposed by foreign countries, which may adversely affect the value of the Fund’s portfolio securities. Foreign Currency The value of an investment denominated in a foreign currency could change significantly as foreign currencies strengthen or weaken relative to the U.S. dollar.Risks related to foreign currencies also include those related to economic or political developments, market inefficiencies or a higher risk that essential investment information may be incomplete, unavailable or inaccurate. Emerging Markets Investments in emerging market securities are subject to even greater risks than for foreign investments generally, including increased risks of: illiquidity of securities; price volatility; inflation or deflation; restrictions on foreign investment; nationalization; higher taxation; economic and political instability; pervasive corruption and crime; less governmental regulation; and less developed legal systems. 38 Depositary Receipts Changes in foreign currency exchange rates will affect the value of ADRs or GDRs and, therefore, may affect the value of the Fund’s portfolio. Mid-Cap Companies Mid-Cap companies may have greater volatility in price than the stocks of large companies due to limited product lines or resources or a dependency upon a particular market niche. LiquidityIn certain circumstances, the Fund might not be able to dispose of certain holdings quickly or at prices that represent true market value in the judgment of EGA, preventing the Fund from tracking the Underlying Index. Performance There is no performance information presented for the Fund because the Fund had not commenced investment operations as of the date of this Prospectus. Management Investment Adviser ALPS Advisors, Inc. Sub-Adviser Emerging Global Advisors, LLC Portfolio Manager Richard C. Kang is the lead portfolio manager for the Fund and will be responsible for the day-to-day management of the Fund’s portfolio when it commences investment operations.Mr. Kang is the Chief Investment Officer and Director of Research of EGA, and has managed the portfolios of the Trustsince the Trust's commencement of operations in 2009. Purchase and Sale of Fund Shares Unlike conventional mutual funds, the Fund issues and redeems Shares on a continuous basis, at NAV, only in Creation Units consisting of 50,000 Shares.Individual Shares may only be purchased and sold on the Exchange through a broker-dealer.Shares of the Fund will trade at market prices rather than NAV.As such, Shares may trade at a price greater than NAV (premium) or less than NAV (discount). Tax Information The Fund’s distributions are taxable and will generally be taxed as ordinary income, capital gains, or some combination of both. Financial Intermediary Compensation If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 39 PRINCIPAL INVESTMENT STRATEGIES, RELATED RISKS, AND DISCLOSURE OF PORTFOLIO HOLDINGS This section contains greater detail on the Funds’ principal investment strategies and the related risks that you would face as a shareholder of the Funds and also information about how to find out more about the Funds’ portfolio holdings disclosure policy. Investment Strategies Emerging Markets CompaniesEach Fund defines “Emerging Markets” companies as companies that are included in its corresponding Underlying Index.Each Underlying Index is comprised of Emerging Markets companies that are traded on U.S. or foreign exchanges whose businesses stand to benefit significantly from the strong industrial and consumption growth occurring in middle income nations around the globe.Middle income nations are generally identified by international organizations, such as the
